UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811- 07237) Exact name of registrant as specified in charter: Putnam Investment Funds Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: April 30, 2008 Date of reporting period: May 1, 2007 April 30, 2008 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: What makes Putnam different? A time-honored tradition in money management Since 1937, our values have been rooted in a profound sense of responsibility for the money entrusted to us. A prudent approach to investing We use a research-driven team approach to seek consistent, dependable, superior investment results over time, although there is no guarantee a fund will meet its objectives. Funds for every investment goal We offer a broad range of mutual funds and other financial products so investors and their financial representatives can build diversified portfolios. A commitment to doing whats right for investors With a focus on investment performance, below-average expenses, and in-depth information about our funds, we put the interests of investors first and seek to set the standard for integrity and service. Industry-leading service We help investors, along with their financial representatives, make informed investment decisions with confidence. In 1830, Massachusetts Supreme Judicial Court Justice Samuel Putnam established The Prudent Man Rule, a legal foundation for responsible money management. THE PRUDENT MAN RULE All that can be required of a trustee to invest is that he shall conduct himself faithfully and exercise a sound discretion. He is to observe how men of prudence, discretion, and intelligence manage their own affairs, not in regard to speculation, but in regard to the permanent disposition of their funds, considering the probable income, as well as the probable safety of the capital to be invested. Putnam Capital Opportunities Fund 4 | 30 | 08 Annual Report Message from the Trustees 1 About the fund 2 Performance and portfolio snapshots 4 Interview with your funds Portfolio Leader 5 Performance in depth 8 Expenses 10 Portfolio turnover 12 Risk 12 Your funds management 13 Terms and definitions 14 Trustee approval of management contract 15 Other information for shareholders 19 Financial statements 20 Federal tax information 40 Brokerage commissions 40 Shareholder meeting results 41 About the Trustees 42 Officers 46 Cover photograph: © Marco Cristofori Message from the Trustees Dear Fellow Shareholder: The past six months have presented the economy with the most serious set of challenges in many years, and the financial markets have reflected the uncertainty of the situation. However, given the circumstances, the economy has held up relatively well. In fact, for late 2007 and early 2008, economic growth has held steady at a rate of 0.6%. To be sure, current economic indicators present a mixed picture, but another, more likely, outcome is that the economy will weather this rough patch. The Federal Reserve Board has cut interest rates sharply and provided financial markets with ample liquidity, while Congress and the White House have come forward with a timely fiscal package of tax rebates and investment incentives. A growing number of economists now believe that the economy may avert a recession. It is always unsettling to see the markets and ones investment returns declining. Times like these are a reminder of why it is important to keep a long-term perspective, ensure your portfolio is well diversified, and seek the counsel of your financial representative. Starting this month, we have changed the portfolio managers commentary in this report to a question-and-answer format. We feel this new approach makes the information more readable and accessible, and we hope you think so as well. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam Investments. Putnam Capital Opportunities Fund: Seeking overlooked, underpriced small and midsize companies Every company, whatever its industry, growth rate, or size, has an underlying value. This value can be based on the firms physical assets (factories, inventory, or staff) or on less easily quantifiable measures (long-term competitive advantage, management team expertise, or research and development efforts). A stocks price, however, may or may not accurately reflect the companys underlying value. A stock may be mispriced for many reasons, such as when the company has problems that concern its management, industry, or product line. Temporary factors, such as a cyclical industry downturn or a one-time inventory issue, may also cause a stock to be undervalued. In addition, unlike the widely followed large, blue-chip companies, smaller companies are less likely to be covered by industry researchers. This lack of coverage can lead to the undervaluation of these stocks. It is up to the Putnam Capital Opportunities Funds management team to uncover the reasons behind a stocks valuation and to determine whether the markets generally held assumptions are on target. To uncover undervalued stocks with the long-term potential for growth, the members of the funds management team draw on their experience as well as on the expertise of Putnams equity analysts. Because the fund is managed in Putnams blend style, the team is not focused solely on either growth- or value-style stocks and can choose from thousands of small and midsize U.S. companies. This flexibility means the funds portfolio is broadly diversified, which can help reduce the risk of investing in these companies. The fund invests some or assets in small and/or midsize companies. Such investments increase the risk of greater price fluctuations. Investor overreaction can mean investment opportunities An important factor in the analysis performed by the management team of Putnam Capital Opportunities Fund is behavioral insight. When an event that negatively affects a company occurs, such as a temporary inventory shortage or a change in management, investors may overreact, either by selling off the stock or buying it in large quantities. This overreaction can skew a stocks price out of proportion to the real impact of the event. The result can develop into a buying or a selling opportunity for astute investment managers. The portfolio managers and analysts of Putnam Capital Opportunities Fund determine behavioral rankings as part of their detailed stock-by-stock valuation process. Their process integrates sophisticated quantitative models, behavioral insights, and an in-depth analysis of each companys fundamental worth. Putnam Capital Opportunities Fund holdings have spanned sectors and industries over time. Performance and portfolio snapshots Putnam Capital Opportunities Fund Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 89 for additional performance information. For a portion of the periods, this fund may have limited expenses, without which returns would have been lower. A 1% short-term trading fee may apply. To obtain the most recent month-end performance, visit www.putnam.com. Due to extraordinary events in the financial markets, the fund  which we believe is positioned well for the long term  did not perform as well as its benchmark. Joseph Joseph, Portfolio Leader, Putnam Capital Opportunities Fund Allocations are represented as a percentage of net assets and may not equal 100%. Holdings and allocations may vary over time. 4 Joe, how did the fund perform for its fiscal year, which ended April 30, 2008? We are disappointed that the fund had a loss for the period, and was unable to keep pace with its benchmark, the Russell 2500 Index, or its Lipper peer group. The under-performance was due in part to consumer stocks that struggled as consumer spending weakened, and holdings in the financials sector, which were hurt badly by subprime issues. Some consumer stocks, however, contributed positively to returns, as did holdings in shipping, chemical, and steel-related industries. You mentioned the subprime crisis, which has been dominating financial news headlines. Can you explain what happened? The dominant theme was a wave of anxiety in response to a rising number of subprime mortgage foreclosures. Subprime mortgages are loans made to borrowers with weak credit histories. Financial stocks were initially affected by these subprime problems, and then were hurt further as a result of mounting problems in the credit markets. And, during the second half of 2007, stock market volatility intensified as investors grew more concerned about this weakness spreading beyond the financials sector and to the overall economy. How did this environment affect the funds performance? Throughout the period, we continued to employ our disciplined investment strategy, using a series of valuation factors to identify stocks that we believed were trading below their intrinsic value. Our goal is to find those that will appreciate over time as the market recognizes their value. Due in part to the extraordinary events in the financial markets over the past year, the fund  which we believe is positioned well for the long term  did not perform as well as its benchmark. In studying the performance of attractively valued stocks, it is hard to identify another period that has delivered such intense short-term performance fluctuations, and our valuation approach went unrewarded. As attractively valued stocks underperformed, stocks with attractive momentum characteristics, i.e., those with short-term share-price acceleration, did very well. While some investors moved Broad market index and fund performance This comparison shows your funds performance in the context of broad market indexes for the 12 months ended 4/30/08. See the previous page and pages 89 for additional fund performance information. Index descriptions can be found on page 14. 5 their holdings toward these momentum stocks, we have remained committed to valuation investing. It is worth noting that the types of stocks we target for the fund have generally performed well since the beginning of 2008. Can you discuss some of the stocks that detracted from fund performance? In the financials sector, the stocks of Radian , a mortgage insurance and financial services company, and FirstFed Financial , a savings and loan holding company, were primary detractors from performance for the fiscal year. These companies struggled due to increases in defaults on residential real-estate loans, caused by falling home prices. Radian was sold from the portfolio by the close of the period. In the retail sector, the stock of Select Comfort declined. This manufacturer of high-end specialty beds has delivered disappointing results due to constrained consumer spending. While its short-term performance has been disappointing, we believe the stock remains attractively valued, and it was among the portfolios holdings at the close of the fiscal year. Another detractor that remained in the portfolio was King Pharmaceuticals . Although the company faces mounting competition from generic product manufacturers, we believe investors have overreacted, the stock has been oversold, and it is trading below its long-term value. Which stocks contributed positively to performance? Among the top contributors were stocks in the steel industry, particularly U.S. steel producer Steel Dynamics and Cleveland-Cliffs , which mines and supplies iron ore. Both companies benefited from steady steel prices in 2007 and the expectation of price increases in 2008 for iron ore and hot rolled coil. Investors have reacted positively, expecting that these companies will experience further earnings and cash flow growth in 2008 and beyond. By the close of the period, Steel Dynamics had been sold from the portfolio. Another highlight in the portfolio was chemical company FMC Corporation . This companys products include insecticides that are used to control pests and enhance crop yields. With record corn prices and a positive backdrop for farm income, combined with food supply/demand imbalances, the market has anticipated that FMCs earnings and cash flow will continue to grow at high rates. Another positive contributor was the stock of Overseas Shipholding . This company is involved in the transportation of crude and refined oil, and higher oil prices have increased shipping rates. The stock is still in the portfolio as the outlooks for both oil supply/demand and transportation services are still strong. Have you made any other notable shifts in the portfolio? Top 10 holdings This table shows the funds top holdings, and the percentage of the funds net assets that each comprised, as of 4/30/08. The funds holdings will change over time. HOLDING (percentage of funds net assets) SECTOR INDUSTRY Brocade Communications Systems, Inc. (1.8%) Technology Computers Autoliv, Inc. (Sweden) (1.8%) Capital goods Trucks and parts Overseas Shipholding Group (1.8%) Transportation Shipping Hasbro, Inc. (1.6%) Consumer cyclicals Toys MicroStrategy, Inc. (1.6%) Technology Software CenturyTel, Inc. (1.4%) Communication services Telecommunications Aeropostale, Inc. (1.4%) Consumer cyclicals Retail Wolverine World Wide, Inc. (1.4%) Consumer cyclicals Retail Invitrogen Corp. (1.4%) Health care Biotechnology Emulex Corp. (1.4%) Technology Computers 6 We have reduced the funds exposure to consumer discretionary stocks, which tend to be the most sensitive to economic cycles. We began the period with a modest overweight position in this sector, relative to our benchmark, the Russell 2500 Index. By the close of the period, the funds weighting was more in line with that of the benchmark. As we trimmed the weighting in that sector, we increased the funds technology holdings; tech stocks were slightly overweight, relative to the benchmark, at the close of the fiscal year. As the fund begins a new fiscal year, what is your outlook? As I mentioned earlier, the types of attractively valued stocks that we seek for the fund have outperformed into the beginning of 2008. At the close of the funds fiscal year, the stock market had recovered from its low point in mid-March, but investors still remained concerned about the state of the economy. The market stabilized in large part because of significant actions by the Fed, including aggressive interest-rate cuts and policy changes, such as its agreement to lend money to Wall Street investment banks for the first time since the 1930s. As always, we are more concerned with the long-term potential of individual companies than with short-term developments in the economy or the markets. While the market as a whole is affected by world events and economic cycles, we believe investors long-term goals are best served by our bottom-up approach to stock selection, which relies heavily on research and analysis. Regardless of the direction the market takes in the months ahead, our strategy and focus remain the same. We will continue to conduct intensive research to identify a wide array of companies with the potential to reward investors over time. Thank you, Joe, for your time and insights today. I N T H E N E W S For the first time since the Great Depression, the Federal Reserve has extended financing to non-banks  specifically, primary dealers such as securities broker-dealers  as part of its ongoing attempt to inject liquidity into the struggling credit markets. The so-called Primary Dealer Credit Facility (PDCF), established in March, allows the Federal Reserve Bank of New York to provide overnight cash reserves to primary dealers in exchange for a broad range of collateral. The new credit facility aims to help primary dealers in providing financing to participants in capital markets and to promote an overall orderly functioning of the markets. The PDCF will remain in effect for six months and may be extended if the Fed deems it necessary. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the funds investment strategy and may vary in the future. The fund invests some or all of its assets in small and/or midsize companies. Such investments increase the risk of fluctuations in the value of our investment. Comparison of top industry weightings This chart shows how the funds top weightings have changed over the last six months. Weightings are shown as a percentage of net assets. Holdings will vary over time. 7 Your funds performance This section shows your funds performance, price, and distribution information for periods ended April 30, 2008, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the funds current prospectus. Performance should always be considered in light of a funds investment strategy. Data represents past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section of www.putnam.com or call Putnam at 1-800-225-1581. Class Y shares are generally only available to corporate and institutional clients and clients in other approved programs. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 4/30/08 Class A Class B Class C Class M Class R Class Y (inception dates) (6/1/98) (6/29/98) (7/26/99) (6/29/98) (1/21/03) (10/2/00) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Life of fund 92.80% 81.68% 79.18% 79.18% 79.22% 79.22% 83.63% 77.17% 88.15% 96.86% Annual average 6.84 6.20 6.06 6.06 6.06 6.06 6.32 5.94 6.58 7.07 5 years 74.12 64.15 67.59 65.59 67.57 67.57 69.82 63.96 71.88 76.23 Annual average 11.73 10.42 10.88 10.61 10.88 10.88 11.17 10.39 11.44 12.00 3 years 22.85 15.78 19.98 17.55 20.01 20.01 21.07 16.88 21.83 23.77 Annual average 7.10 5.01 6.26 5.54 6.27 6.27 6.58 5.34 6.80 7.37 1 year 18.45 23.13 19.11 22.77 19.09 19.82 18.78 21.63 18.67 18.27 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After sales charge returns (public offering price, or POP) for class A and M shares reflect a maximum 5.75% and 3.50% load, respectively, as of 1/2/08. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 5% in the first year, declining to 1% in the sixth year, and is eliminated thereafter. Class C shares reflect a 1% CDSC for the first year and is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and, except for class Y shares, the higher operating expenses for such shares. For a portion of the periods, this fund may have limited expenses, without which returns would have been lower. A 1% short-term trading fee may be applied to shares exchanged or sold within 90 days of purchase. Change in the value of a $10,000 investment ($9,425 after sales charge) Cumulative total return from 6/1/98 to 4/30/08 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the funds class B and class C shares would have been valued at $17,918 and $17,922, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the funds class M shares ($9,650 after sales charge) would have been valued at $17,717 at public offering price. A $10,000 investment in the funds class R and class Y shares would have been valued at $18,815 and $19,686, respectively. 8 Comparative index returns For periods ended 4/30/08 Lipper Small-Cap Russell 2500 Core Funds Index category average* Life of fund 114.44% 107.32% Annual average 7.99 7.14 5 years 100.38 89.42 Annual average 14.91 13.44 3 years 31.46 25.17 Annual average 9.55 7.62 1 year 8.84 11.73 Index and Lipper results should be compared to fund performance at net asset value. * Over the 1-year, 3-year, 5-year, and life-of-fund periods ended 4/30/08, there were 794, 637, 493, and 194 funds, respectively, in this Lipper category. Fund price and distribution information For the 12-month period ended 4/30/08 Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.051    $0.031 $0.083 Capital gains Short-term 0.165 $0.165 $0.165 $0.165 0.165 0.165 Long-term 0.776 0.776 0.776 0.776 0.776 0.776 Total $0.992 $0.941 $0.941 $0.941 $0.972 $1.024 Share value: NAV POP NAV NAV NAV POP NAV NAV 4/30/07 $12.49 $13.25* $11.54 $11.66 $11.84 $12.27* $12.34 $12.72 4/30/08 9.25 9.81 8.45 8.55 8.73 9.05 9.12 9.43 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. * Reflects an increase in sales charges that took effect on 1/2/08. Fund performance as of most recent calendar quarter Total return for periods ended 3/31/08 Class A Class B Class C Class M Class R Class Y (inception dates) (6/1/98) (6/29/98) (7/26/99) (6/29/98) (1/21/03) (10/2/00) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Life of fund 85.50% 74.81% 72.39% 72.39% 72.51% 72.51% 76.48% 70.27% 80.93% 89.35% Annual average 6.48 5.84 5.69 5.69 5.70 5.70 5.94 5.56 6.21 6.70 5 years 82.12 71.75 75.09 73.09 75.29 75.29 77.55 71.38 79.68 84.37 Annual average 12.74 11.42 11.85 11.60 11.88 11.88 12.17 11.38 12.43 13.02 3 years 10.54 4.15 7.98 5.79 8.01 8.01 8.85 5.05 9.62 11.43 Annual average 3.40 1.36 2.59 1.89 2.60 2.60 2.87 1.66 3.11 3.67 1 year 19.14 23.80 19.89 23.51 19.85 20.58 19.64 22.47 19.44 18.97 Funds annual operating expenses For the fiscal year ended 4/30/07 Class A Class B Class C Class M Class R Class Y Total annual fund operating expenses 1.23% 1.98% 1.98% 1.73% 1.48% 0.98% Expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown in the next section and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. 9 Your funds expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund limited these expenses; had it not done so, expenses would have been higher. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial representative. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Putnam Capital Opportunities Fund from November 1, 2007, to April 30, 2008. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $ 5.68 $ 9.16 $ 9.16 $ 8.01 $ 6.84 $ 4.52 Ending value (after expenses) $873.50 $869.90 $870.30 $872.60 $872.70 $875.10 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/08. The expense ratio may differ for each share class (see the last table in this section). Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended April 30, 2008, use the calculation method below. To find the value of your investment on November 1, 2007, call Putnam at 1-800-225-1581. Compare expenses using the SECs method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $ 6.12 $ 9.87 $ 9.87 $ 8.62 $ 7.37 $ 4.87 Ending value (after expenses) $1,018.80 $1,015.07 $1,015.07 $1,016.31 $1,017.55 $1,020.04 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/08. The expense ratio may differ for each share class (see the last table in this section). Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 10 Compare expenses using industry averages You can also compare your funds expenses with the average of its peer group, as defined by Lipper, an independent fund-rating agency that ranks funds relative to others that Lipper considers to have similar investment styles or objectives. The expense ratio for each share class shown below indicates how much of your funds average net assets have been used to pay ongoing expenses during the period. Class A Class B Class C Class M Class R Class Y Your fund's annualized expense ratio* 1.22% 1.97% 1.97% 1.72% 1.47% 0.97% Average annualized expense ratio for Lipper peer group 1.48% 2.23% 2.23% 1.98% 1.73% 1.23% * For the funds most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights.  Putnam is committed to keeping fund expenses below the Lipper peer group average expense ratio and will limit fund expenses if they exceed the Lipper average. The Lipper average is a simple average of front-end load funds in the peer group that excludes 12b-1 fees as well as any expense offset and brokerage service arrangements that may reduce fund expenses. To facilitate the comparison in this presentation, Putnam has adjusted the Lipper average to reflect the 12b-1 fees carried by each class of shares other than class Y shares, which do not incur 12b-1 fees. Investors should note that the other funds in the peer group may be significantly smaller or larger than the fund, and that an asset-weighted average would likely be lower than the simple average. Also, the fund and Lipper report expense data at different times and for different periods. The funds expense ratio shown here is annualized data for the most recent six-month period, while the quarterly updated Lipper average is based on the most recent fiscal year-end data available for the peer group funds as of 3/31/08. 11 Your funds portfolio turnover and Morningstar ® Risk Putnam funds are actively managed by teams of experts who buy and sell securities based on intensive analysis of companies, industries, economies, and markets. Portfolio turnover is a measure of how often a funds managers buy and sell securities for your fund. A portfolio turnover of 100%, for example, means that the managers sold and replaced securities valued at 100% of a funds average portfolio value within a given period. Funds with high turnover may be more likely to generate capital gains that must be distributed to shareholders as taxable income. High turnover may also cause a fund to pay more brokerage commissions and other transaction costs, which may detract from performance. Funds that invest in bonds or other fixed-income instruments may have higher turnover than funds that invest only in stocks. Short-term bond funds tend to have higher turnover than longer-term bond funds, because shorter-term bonds will mature or be sold more frequently than longer-term bonds. You can use the table below to compare your funds turnover with the average turnover for funds in its Lipper category. Turnover comparisons Percentage of holdings that change every year 2008 2007 2006 2005 2004 Putnam Capital Opportunities Fund 37% 59% 60% 71% 135% Lipper Small-Cap Core Funds category average 86% 82% 83% 86% 86% Turnover data for the fund is calculated based on the funds fiscal-year period, which ends on April 30. Turnover data for the funds Lipper category is calculated based on the average of the turnover of each fund in the category for its fiscal year ended during the indicated year. Fiscal years vary across funds in the Lipper category, which may limit the comparability of the funds portfolio turnover rate to the Lipper average. Comparative data for 2008 is based on information available as of 4/30/08. Your funds Morningstar ® Risk This risk comparison is designed to help you understand how your fund compares with other funds. The comparison utilizes a risk measure developed by Morningstar, an independent fund-rating agency. This risk measure is referred to as the funds Morningstar Risk. Your funds Morningstar Risk is shown alongside that of the average fund in its Morningstar category. The risk bar broadens the comparison by translating the funds Morningstar Risk into a percentile, which is based on the funds ranking among all funds rated by Morningstar as of March 31, 2008. A higher Morningstar Risk generally indicates that a funds monthly returns have varied more widely. Morningstar determines a funds Morningstar Risk by assessing variations in the funds monthly returns  with an emphasis on downside variations  over a 3-year period, if available. Those measures are weighted and averaged to produce the funds Morningstar Risk. The information shown is provided for the funds class A shares only; information for other classes may vary. Morningstar Risk is based on historical data and does not indicate future results. Morningstar does not purport to measure the risk associated with a current investment in a fund, either on an absolute basis or on a relative basis. Low Morningstar Risk does not mean that you cannot lose money on an investment in a fund. Copyright 2008 Morningstar, Inc. All Rights Reserved. The information contained herein (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete, or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. 12 Your funds management Your fund is managed by the members of the Putnam U.S. Small-and Mid-Cap Core Team. Joseph Joseph is the Portfolio Leader, and Randy Farina, John Ferry, and Franz Valencia are Portfolio Members, of your fund. The Portfolio Leader and Portfolio Members coordinate the teams management of the fund. For a complete listing of the members of the Putnam U.S. Small- and Mid-Cap Core Team, including those who are not Portfolio Leaders or Portfolio Members of your fund, please visit the Individual Investors section of www.putnam.com. Investment team fund ownership The table below shows how much the funds current Portfolio Leader and Portfolio Members have invested in the fund and in all Putnam mutual funds (in dollar ranges). Information shown is as of April 30, 2008, and April 30, 2007. N/A indicates the individual was not a Portfolio Leader or Portfolio Member as of 4/30/07. Trustee and Putnam employee fund ownership As of April 30, 2008, all of the Trustees of the Putnam funds owned fund shares. The table below shows the approximate value of investments in the fund and all Putnam funds as of that date by the Trustees and Putnam employees. These amounts include investments by the Trustees and employees immediate family members and investments through retirement and deferred compensation plans. Total assets in Assets in the fund all Putnam funds Trustees $ 284,000 $ 87,000,000 Putnam employees $8,680,000 $626,000,000 Other Putnam funds managed by the Portfolio Leader and Portfolio Members Joseph Joseph is also a Portfolio Leader of Putnam International Capital Opportunities Fund and a Portfolio Member of Putnam Capital Appreciation Fund. Randy Farina is also a Portfolio Member of Putnam International Capital Opportunities Fund. John Ferry is also a Portfolio Member of Putnam International Capital Opportunities Fund. Franz Valencia is also a Portfolio Member of Putnam International Capital Opportunities Fund. Joseph Joseph, Randy Farina, John Ferry, and Franz Valencia may also manage other accounts and variable trust funds advised by Putnam Management or an affiliate. Changes in your funds Portfolio Leader and Portfolio Members During the reporting period ended April 30, 2008, Portfolio Member Gerald Moore left, and Portfolio Member Randy Farina joined, your funds management team. 13 Terms and definitions Important terms Total return shows how the value of the funds shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. NAVs fluctuate with market conditions. NAV is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Public offering price (POP) is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. POP performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your funds class B CDSC declines from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Lehman Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Merrill Lynch 91-Day Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Russell 2500 Index is an unmanaged index of the 2,500 small and midsize companies in the Russell 3000 Index. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a funds category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 14 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your funds management contract with Putnam Investment Management (Putnam Management). In this regard, the Board of Trustees, with the assistance of its Contract Committee consisting solely of Trustees who are notinterested persons (as such term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (theIndependent Trustees), requests and evaluates all information it deems reasonably necessary under the circumstances. Over the course of several months ending in June 2007, the Contract Committee met several times to consider the information provided by Putnam Management and other information developed with the assistance of the Boards independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees. The Contract Committee recommended, and the Independent Trustees approved, the continuance of your funds management contract, effective July 1, 2007. In addition, in anticipation of the sale of Putnam Investments to Great-West Lifeco, at a series of meetings ending in March 2007, the Trustees reviewed and approved new management and distribution arrangements to take effect upon the change of control. Shareholders of all funds approved the management contracts in May 2007, and the change of control transaction was completed on August 3, 2007. Upon the change of control, the management contracts that were approved by the Trustees in June 2007 automatically terminated and were replaced by new contracts that had been approved by shareholders. In connection with their review for the June 2007 continuance of the Putnam funds management contracts, the Trustees did not identify any facts or circumstances that would alter the substance of the conclusions and recommendations they made in their review of the contracts to take effect upon the change of control. The Independent Trustees approval was based on the following conclusions:  That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds and the costs incurred by Putnam Management in providing such services, and  That this fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the fee arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that certain aspects of such arrangements may receive greater scrutiny in some years than others, and that the Trustees conclusions may be based, in part, on their consideration of these same arrangements in prior years. Management fee schedules and categories; total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints, and the assignment of funds to particular fee categories. In reviewing fees and expenses, the Trustees generally focused their attention on material changes in circumstances  for example, changes in a funds size or investment style, changes in Putnam Managements operating costs or responsibilities, or changes in competitive practices in the mutual fund industry  that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund, which had been carefully developed over the years, re-examined on many occasions and adjusted where appropriate. The Trustees focused on two areas of particular interest, as discussed further below:  Competitiveness. The Trustees reviewed comparative fee and expense information for competitive funds, which indicated that, in a custom peer group of competitive funds selected by Lipper Inc., your fund ranked in the 1st percentile in management fees and in the 17th percentile in total expenses (less any applicable 12b-1 fees) as of December 31, 2006 (the first percentile being the least expensive funds and the 100th percentile being the most expensive funds). (Because the funds custom peer group is 15 smaller than the funds broad Lipper Inc. peer group, this expense information may differ from the Lipper peer expense information found elsewhere in this report.) The Trustees noted that expense ratios for a number of Putnam funds, which show the percentage of fund assets used to pay for management and administrative services, distribution (12b-1) fees and other expenses, had been increasing recently as a result of declining net assets and the natural operation of fee breakpoints. The Trustees noted that the expense ratio increases described above were currently being controlled by expense limitations implemented in January 2004 and which Putnam Management had committed to maintain at least through 2007. In anticipation of the change of control of Putnam Investments, the Trustees requested, and received a commitment from Putnam Management and Great-West Lifeco, to extend this program through at least June 30, 2009. These expense limitations give effect to a commitment by Putnam Management that the expense ratio of each open-end fund would be no higher than the average expense ratio of the competitive funds included in the funds relevant Lipper universe (exclusive of any applicable 12b-1 charges in each case). The Trustees observed that this commitment to limit fund expenses has served shareholders well since its inception. In order to ensure that the expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees requested, and Putnam Management agreed, to extend for the twelve months beginning July 1, 2007, an additional expense limitation for certain funds at an amount equal to the average expense ratio (exclusive of 12b-1 charges) of a custom peer group of competitive funds selected by Lipper to correspond to the size of the fund. This additional expense limitation will be applied to those open-end funds that had above-average expense ratios (exclusive of 12b-1 charges) based on the custom peer group data for the period ended December 31, 2006. This additional expense limitation will not be applied to your fund because it had a below-average expense ratio relative to its custom peer group.  Economies of scale. Your fund currently has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale, which means that the effective management fee rate of a fund (as a percentage of fund assets) declines as a fund grows in size and crosses specified asset thresholds. Conversely, as a fund shrinks in size  as has been the case for many Putnam funds in recent years these breakpoints result in increasing fee levels. In recent years, the Trustees have examined the operation of the existing breakpoint structure during periods of both growth and decline in asset levels. The Trustees concluded that the fee schedules in effect for the funds represented an appropriate sharing of economies of scale at current asset levels. In reaching this conclusion, the Trustees considered the Contract Committees stated intent to continue to work with Putnam Management to plan for an eventual resumption in the growth of assets, and to consider the potential economies that might be produced under various growth assumptions. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services to be provided and profits to be realized by Putnam Management and its affiliates from the relationship with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Managements revenues, expenses and profitability with respect to the funds management contracts, allocated on a fund-by-fund basis. Investment performance during the review period The quality of the investment process provided by Putnam Management represented a major factor in the Trustees evaluation of the quality of services provided by Putnam Management under your funds management contract. The Trustees were assisted in their review of the Putnam funds investment process and performance by the work of the Investment Process Committee of the Trustees and the Investment Oversight Committees of the Trustees, which had met on a regular monthly basis with the funds portfolio teams throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process  as measured by the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to such personnel, and in general the ability of Putnam Management to attract and retain high-quality personnel  but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each funds performance with various benchmarks and with the performance of competitive funds. 16 The Trustees noted the satisfactory investment performance of many Putnam funds. They also noted the disappointing investment performance of certain funds in recent years and discussed with senior management of Putnam Management the factors contributing to such underperformance and actions being taken to improve performance. The Trustees recognized that, in recent years, Putnam Management has made significant changes in its investment personnel and processes and in the fund product line to address areas of underperformance. In particular, they noted the important contributions of Putnam Managements leadership in attracting, retaining and supporting high-quality investment professionals and in systematically implementing an investment process that seeks to merge the best features of fundamental and quantitative analysis. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these changes and to evaluate whether additional changes to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that your funds class A share cumulative total return performance at net asset value was in the following percentiles of its Lipper Inc. peer group (Lipper Small-Cap Core Funds) for the one-, three- and five-year periods ended March 31, 2007 (the first percentile being the best-performing funds and the 100th percentile being the worst-performing funds): One-year period Three-year period Five-year period 20th 14th 87th (Because of the passage of time, these performance results may differ from the performance results for more recent periods shown elsewhere in this report. Over the one-, three- and five-year periods ended March 31, 2007, there were 711, 546, and 435 funds, respectively, in your funds Lipper peer group.* Past performance is no guarantee of future returns.) The Trustees noted the disappointing performance for your fund for the five-year period ended March 31, 2007. In this regard, the Trustees considered that Putnam Management had implemented management team changes that it believed would clarify and strengthen the funds investment philosophy and process by focusing on a blend of quantitative techniques and fundamental analysis. As a general matter, the Trustees concluded that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance problems. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds Trustees, to make appropriate decisions regarding the management of the funds. Based on the responsiveness of Putnam Management in the recent past to Trustee concerns about investment performance, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees view, the alternative of terminating a management contract and engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; other benefits The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage and soft-dollar allocations, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that may be useful to Putnam Management in managing the assets of the fund and of other clients. The Trustees indicated their continued intent to monitor the potential benefits associated with the allocation of fund brokerage to ensure that the principle of seekingbest price and execution remains paramount in the portfolio trading process. The Trustees annual review of your funds management contract also included the review of its distributors contract and distribution plan with Putnam Retail Management Limited Partnership and the custodian agreement and investor servicing agreement with Putnam Fiduciary Trust Company (PFTC), each of which provides benefits to affiliates of Putnam Management. In the case of the custodian agreement, the Trustees considered that, effective January 1, 2007, the Putnam funds had engaged State Street Bank and Trust Company as custodian and began to transition the responsibility for providing custody services away from PFTC. * The percentile rankings for your funds class A share annualized total return performance in the Lipper Small-Cap Core Funds category for the one-year, five-year, and life-of-fund periods ended March 31, 2008, were 86%, 74%, and 56%, respectively. Over the one-year, five-year, and life-of-fund periods ended March 31, 2008, the fund ranked 679th out of 795, 359th out of 485, and 109th out of 194 funds, respectively. Note that this more recent information was not available when the Trustees approved the continuance of your funds management contract. 17 Comparison of retail and institutional fee schedules The information examined by the Trustees as part of their annual contract review has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, etc. This information included comparison of such fees with fees charged to the funds, as well as a detailed assessment of the differences in the services provided to these two types of clients. The Trustees observed, in this regard, that the differences in fee rates between institutional clients and the funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients reflect to a substantial degree historical competitive forces operating in separate market places. The Trustees considered the fact that fee rates across all asset sectors are higher on average for funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to institutional clients of the firm, but did not rely on such comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. 18 Other information for shareholders Putnams policy on confidentiality In order to conduct business with our shareholders, we must obtain certain personal information such as account holders addresses, telephone numbers, Social Security numbers, and the names of their financial representatives. We use this information to assign an account number and to help us maintain accurate records of transactions and account balances. It is our policy to protect the confidentiality of your information, whether or not you currently own shares of our funds, and, in particular, not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we share this information with outside vendors who provide services to us, such as mailing and proxy solicitation. In those cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. We may also share this information with our Putnam affiliates to service your account or provide you with information about other Putnam products or services. It is also our policy to share account information with your financial representative, if youve listed one on your Putnam account. If you would like clarification about our confidentiality policies or have any questions or concerns, please dont hesitate to contact us at 1-800-225-1581, Monday through Friday, 8:30 a.m. to 7:00 p.m., or Saturdays from 9:00 a.m. to 5:00 p.m. Eastern Time. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2007, are available in the Individual Investors section of www.putnam.com, and on the SECs Web site, www.sec.gov. If you have questions about finding forms on the SECs Web site, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs Web site at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs Web site or the operation of the Public Reference Room. 19 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the funds financial statements. The funds portfolio lists all the funds investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the funds net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the funds net investment gain or loss. This is done by first adding up all the funds earnings  from dividends and interest income  and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings  as well as any unrealized gains or losses over the period  is added to or subtracted from the net investment result to determine the funds net gain or loss for the fiscal year. Statement of changes in net assets shows how the funds net assets were affected by the funds net investment gain or loss, by distributions to shareholders, and by changes in the number of the funds shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the funds investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlight table also includes the current reporting period. 20 Report of Independent Registered Public Accounting Firm To the Trustees and Shareholders of Putnam Capital Opportunities Fund (a series of Putnam Investment Funds): In our opinion, the accompanying statement of assets and liabilities, including the funds portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam Capital Opportunities Fund (the fund) at April 30, 2008, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as financial statements) are the responsibility of the funds management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at April 30, 2008 by correspondence with the custodian and brokers, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts June 9, 2008 21 The funds portfolio 4/30/08 COMMON STOCKS (98.2%)* Shares Value Advertising and Marketing Services (0.1%) Greenfield Online, Inc.  53,400 $ 609,294 Marchex, Inc. Class B (S) 4,903 50,648 ValueClick, Inc.  21,031 419,568 Valuevision Media, Inc. Class A  21,700 121,303 1,200,813 Aerospace and Defense (0.5%) Alliant Techsystems, Inc.  (S) 17,800 1,957,644 Sturm Ruger & Co., Inc.  15,100 113,552 Teledyne Technologies, Inc.  29,012 1,703,875 3,775,071 Airlines (0.1%) Continental Airlines, Inc. Class B  65,600 1,179,488 Automotive (0.8%) Aftermarket Technology Corp.  10,700 245,137 Dollar Thrifty Automotive Group  7,300 96,287 Lear Corp.  (S) 139,500 3,985,515 Tenneco Automotive, Inc.  93,595 2,394,160 6,721,099 Banking (2.5%) Banco Latinoamericano de Exportaciones SA Class E (Panama) 1,880 35,344 Bank of Hawaii Corp. 5,251 287,912 Cardinal Financial Corp. 7,000 53,900 City Bank 35,387 641,212 City Holding Co. 26,003 1,081,205 Community Bancorp  31,000 344,100 Corus Bankshares, Inc. # 49,327 361,567 Cullen/Frost Bankers, Inc. 7,866 439,080 First Citizens BancShares, Inc. Class A 1,725 242,828 First Financial Bankshares, Inc. (S) 34,032 1,531,100 FirstFed Financial Corp.  30,778 470,288 Frontier Financial Corp. 4,079 65,264 Great Southern Bancorp, Inc. 4,472 67,438 Imperial Capital Bancorp, Inc. 2,990 45,059 Independent Bank Corp. 105,100 3,072,073 International Bancshares Corp. 20,527 512,970 NBT Bancorp, Inc. 17,900 407,762 Old Second Bancorp, Inc. 2,448 60,049 Republic Bancorp, Inc. Class A 9,350 216,266 S&T Bancorp, Inc. 54,000 1,839,780 Sierra Bancorp (S) 5,800 125,338 SVB Financial Group  86,648 4,216,292 SY Bancorp, Inc. 3,166 77,979 TrustCo Bank Corp. NY (S) 18,663 162,928 Wilmington Trust Corp. 105,024 3,453,189 19,810,923 Basic Materials (%) Foamex International, Inc.  (S) 46,348 30,590 General Moly, Inc.  (S) 13,500 122,040 152,630 COMMON STOCKS (98.2%)* continued Shares Value Beverage (%) Coca-Cola Bottling Company Consolidated 846 $ 48,408 Biotechnology (2.5%) Albany Molecular Research, Inc.  116,420 1,352,800 Applera Corp.  Applied Biosystems Group (S) 86,292 2,753,578 Ariad Pharmaceuticals, Inc.  42,670 126,303 Cubist Pharmaceuticals, Inc.  89,100 1,724,976 eResearch Technology, Inc.  351 4,275 Invitrogen Corp.  (S) 114,500 10,713,765 Martek Biosciences Corp.  2,852 100,562 Quidel Corp.  188,956 3,025,186 19,801,445 Broadcasting (0.1%) Lin TV Corp. Class A  885 8,868 Sinclair Broadcast Group, Inc. Class A 106,974 940,301 949,169 Building Materials (0.9%) AAON, Inc. 7,600 137,408 Apogee Enterprises, Inc. 119,700 2,670,507 Comfort Systems USA, Inc. 1,235 16,796 Interface, Inc. Class A (S) 28,100 360,804 Lennox International, Inc. 111,000 3,678,540 LSI Industries, Inc. 8,633 94,618 6,958,673 Chemicals (5.0%) Arch Chemicals, Inc. 96,256 3,279,442 Cambrex Corp. 104,320 610,272 Celanese Corp. Ser. A 14,400 644,400 Cytec Industries, Inc. 5,100 300,951 Eastman Chemical Co. 69,600 5,115,600 FMC Corp. 107,737 6,763,729 Georgia Gulf Corp. (S) 20,858 125,357 Hercules, Inc. 121,780 2,289,464 Innospec, Inc. (United Kingdom) 7,546 153,863 Lubrizol Corp. (The) 81,800 4,770,576 NewMarket Corp. 75,839 4,924,226 Olin Corp. 75,915 1,531,206 OM Group, Inc.  (S) 34,800 1,905,648 PolyOne Corp.  38,200 281,916 Rockwood Holdings, Inc.  132,600 4,894,266 Sigma-Adrich Corp. 11,550 658,581 Spartech Corp. 31,220 279,107 Valspar Corp. 19,840 436,083 Westlake Chemical Corp. 13,280 221,909 39,186,596 Coal (0.1%) Foundation Coal Holdings, Inc. 9,500 569,810 Commercial and Consumer Services (2.7%) Advance America Cash Advance Centers, Inc. 9,885 87,087 Alliance Data Systems Corp.  8,393 481,842 Bowne & Co., Inc. 223,619 3,721,020 22 COMMON STOCKS (98.2%)* continued Shares Value Commercial and Consumer Services continued Chemed Corp. 101,107 $ 3,447,749 CPI Corp. (S) 17,334 326,919 CRA International, Inc.  3,600 124,128 Deluxe Corp. 65,200 1,386,152 DynCorp International, Inc. Class A  36,856 661,565 EZCORP, Inc. Class A  209,886 2,548,016 Heartland Payment Systems, Inc. 1,200 26,280 HMS Holdings Corp.  16,400 422,628 Jackson Hewitt Tax Service, Inc. 5,900 87,969 Landauer, Inc. 21,200 1,128,900 Maximus, Inc. 7,300 276,816 Pre-Paid Legal Services, Inc.  525 22,964 Spherion Corp.  108,743 537,190 Tech Data Corp.  175,000 5,881,750 21,168,975 Communications Equipment (0.4%) Comtech Telecommunications Corp.  8,400 325,332 F5 Networks, Inc.  19,028 430,604 Foundry Networks, Inc.  30,400 386,992 Plantronics, Inc. 72,800 1,813,448 2,956,376 Computers (6.7%) Actuate Corp.  123,600 503,052 ANSYS, Inc.  (S) 173,918 6,996,721 Blackbaud, Inc. 25,737 604,562 Brocade Communications Systems, Inc.  (S) 2,006,328 14,365,308 Checkpoint Systems, Inc.  13,700 355,241 Emulex Corp.  816,418 10,686,912 Insight Enterprises, Inc.  94,100 1,134,846 InterVoice, Inc.  9,820 61,571 Jack Henry & Associates, Inc. (S) 151,300 3,976,164 Lexmark International, Inc. Class A  7,600 238,564 Logitech International SA (Switzerland)  15,344 465,319 Magma Design Automation, Inc.  125,557 1,171,447 Micros Systems, Inc.  171,537 6,115,294 MTS Systems Corp. 12,800 440,064 Omniture, Inc.  8,526 194,563 Polycom, Inc.  17,225 385,840 Progress Software Corp.  90,957 2,749,630 Sigma Designs, Inc.  (S) 15,300 273,564 SPSS, Inc.  46,844 1,978,691 Trident Microsystems, Inc.  141,702 614,987 53,312,340 Conglomerates (0.5%) AMETEK, Inc. 80,600 3,910,712 Construction (1.2%) Chicago Bridge & Iron Co., NV (Netherlands) 105,518 4,203,837 Perini Corp.  137,600 4,978,368 9,182,205 COMMON STOCKS (98.2%)* continued Shares Value Consumer (0.8%) CSS Industries, Inc. 44,318 $ 1,385,824 Helen of Troy, Ltd. (Bermuda)  132,500 2,240,575 Hooker Furniture Corp. (S) 124,278 2,606,110 6,232,509 Consumer Finance (0.4%) AmeriCredit Corp.  79,300 1,107,028 Asta Funding, Inc. 53,995 770,509 Portfolio Recovery Associates, Inc. 4,999 220,006 World Acceptance Corp.  28,689 1,129,773 3,227,316 Consumer Goods (1.2%) Blyth Industries, Inc. 176,753 2,976,521 Church & Dwight Co., Inc. 54,600 3,102,372 Jarden Corp.  1,308 27,887 Scotts Miracle-Gro Co. (The) Class A 101,775 3,372,824 9,479,604 Consumer Services (1.0%) Overstock.com, Inc.  (S) 17,000 326,740 Sapient Corp.  38,076 271,101 TrueBlue, Inc.  548,720 6,985,206 7,583,047 Containers (0.1%) Pactiv Corp.  9,122 217,012 Sealed Air Corp. 9,751 246,603 463,615 Distribution (%) Green Mountain Coffee Roasters, Inc.  4,971 160,066 Electric Utilities (0.7%) UniSource Energy Corp. 175,800 5,491,992 Electrical Equipment (0.8%) Hubbell, Inc. Class B 71,500 3,198,195 LoJack Corp.  86,400 854,496 Rofin-Sinar Technologies, Inc.  54,074 2,059,138 6,111,829 Electronics (2.6%) Analogic Corp. 7,800 449,202 Ansoft Corp.  56,098 1,860,210 ASE Test, Ltd. (Taiwan)  144,600 2,119,836 Cubic Corp. 42,600 1,154,886 Greatbatch, Inc.  22,211 403,796 Methode Electronics, Inc. Class A 107,269 1,162,796 Nam Tai Electronics, Inc. (Hong Kong) 144,900 1,493,919 QLogic Corp.  33,169 529,377 Semtech Corp.  126,000 2,046,240 Synopsys, Inc.  198,163 4,579,547 Technitrol, Inc. 68,300 1,434,300 TriQuint Semiconductor, Inc.  325,487 2,144,959 Zoran Corp.  80,300 1,056,748 20,435,816 23 COMMON STOCKS (98.2%)* continued Shares Value Energy (3.4%) Cal Dive International, Inc.  (S) 29,000 $ 353,510 Grey Wolf, Inc.  (S) 775,500 4,862,385 Hercules Offshore, Inc.  (S) 15,856 417,964 NATCO Group, Inc.  (S) 50,043 2,532,176 Parker Drilling Co.  49,732 398,851 SEACOR Holdings, Inc.  33,100 2,817,141 Tidewater, Inc. (S) 122,816 8,010,060 Trico Marine Services, Inc.  (S) 204,700 7,715,143 Willbros Group, Inc. (Panama)  1,527 55,109 27,162,339 Entertainment (%) Macrovision Corp.  9,742 153,729 Financial (%) Advanta Corp. Class B 19,068 167,417 Asset Acceptance Capital Corp. 3,493 42,091 209,508 Food (%) Arden Group, Inc. 553 74,102 Forest Products and Packaging (1.4%) Buckeye Technologies, Inc.  72,107 622,283 Glatfelter 14,100 205,719 Packaging Corp. of America 163,150 3,586,037 Rock-Tenn Co. Class A 181,300 6,151,509 Sonoco Products Co. 7,980 262,941 10,828,489 Health Care Services (2.7%) Air Methods Corp.  5,900 236,590 Alnylam Pharmaceuticals, Inc.  (S) 43,500 1,090,980 Amedisys, Inc.  37,000 1,916,600 AMERIGROUP Corp.  109,700 2,851,103 AMN Healthcare Services, Inc.  14,800 215,932 Healthspring, Inc.  79,200 1,333,728 IMS Health, Inc. 2,567 63,533 Lincare Holdings, Inc.  299,800 7,297,132 Medcath Corp.  47,612 883,679 Molina Healthcare, Inc.  (S) 41,600 1,032,928 RehabCare Group, Inc.  4,043 68,731 Warner Chilcott, Ltd. Class A  249,600 4,295,616 21,286,552 Homebuilding (0.6%) NVR, Inc.  (S) 7,200 4,417,200 Household Furniture and Appliances (0.4%) American Woodmark Corp. (S) 89,300 1,685,091 Conns, Inc.  (S) 4,985 87,886 La-Z-Boy, Inc. (S) 18,000 114,660 Select Comfort Corp.  (S) 517,998 1,564,354 3,451,991 Insurance (9.5%) American Financial Group, Inc. 49,510 1,357,564 American Physicians Capital, Inc. 72,984 3,382,808 Amerisafe, Inc.  68,300 973,958 COMMON STOCKS (98.2%)* continued Shares Value Insurance continued Amtrust Financial Services, Inc. 16,500 $ 256,575 Aspen Insurance Holdings, Ltd. (Bermuda) 157,505 4,093,555 CNA Surety Corp.  116,517 1,541,520 Delphi Financial Group Class A 93,550 2,546,431 EMC Insurance Group, Inc. 33,799 986,931 Employers Holdings, Inc. 2,232 42,587 Endurance Specialty Holdings, Ltd. (Bermuda) 65,469 2,430,864 FBL Financial Group, Inc. Class A 5,400 149,526 Fidelity National Title Group, Inc. Class A 19,700 315,003 First Mercury Financial Corp.  28,775 454,645 FPIC Insurance Group, Inc.  6,600 307,098 Hanover Insurance Group, Inc. (The) 32,545 1,460,620 Harleysville Group, Inc. 45,922 1,673,857 HCC Insurance Holdings, Inc. 428,226 10,568,618 Hilb, Rogal & Hamilton Co. 14,899 431,028 Horace Mann Educators Corp. 25,109 424,844 IPC Holdings, Ltd. (Bermuda) 63,050 1,835,386 Mercury General Corp. 1,697 84,663 National Interstate Corp. 24,239 551,437 Odyssey Re Holdings Corp. 45,400 1,624,412 Phoenix Companies, Inc. (The) 32,900 427,700 Platinum Underwriters Holdings, Ltd. (Bermuda) 2,740 98,284 RenaissanceRe Holdings, Ltd. (Bermuda) 103,586 5,328,464 Safety Insurance Group, Inc. 92,044 3,304,380 SeaBright Insurance Holdings, Inc.  84,000 1,303,680 Selective Insurance Group 159,572 3,402,075 Stancorp Financial Group 86,574 4,436,052 State Auto Financial Corp. 4,925 135,684 Universal American Financial Corp.  290,700 3,119,211 W.R. Berkley Corp. 376,874 9,681,893 Zenith National Insurance Corp. 164,303 6,102,213 74,833,566 Investment Banking/Brokerage (1.3%) Affiliated Managers Group  28,420 2,823,243 Eaton Vance Corp. 44,846 1,641,364 FBR Capital Markets Corp.  54,740 355,810 Federated Investors, Inc. 16,163 541,137 Interactive Brokers Group, Inc. Class A  20,700 653,499 Investment Technology Group, Inc.  17,267 833,305 Jefferies Group, Inc. 27,210 511,548 Pzena Investment Management, Inc. Class A 880 10,692 Raymond James Financial, Inc. 11,673 335,832 Waddell & Reed Financial, Inc. Class A 67,965 2,301,295 10,007,725 Leisure (%) Monaco Coach Corp. 13,400 84,822 24 COMMON STOCKS (98.2%)* continued Shares Value Machinery (2.7%) AGCO Corp.  35,500 $ 2,134,615 Applied Industrial Technologies, Inc. 139,743 3,376,191 Cascade Corp. (S) 58,287 2,520,913 Gardner Denver, Inc.  53,500 2,485,075 Manitowoc Co., Inc. (The) (S) 215,300 8,142,646 NACCO Industries, Inc. Class A 11,300 1,015,870 Regal-Beloit Corp. 38,400 1,424,256 21,099,566 Manufacturing (0.6%) EnPro Industries, Inc.  (S) 67,800 2,461,140 Robbins & Myers, Inc. 14,813 590,446 Roper Industries, Inc. 30,500 1,894,660 4,946,246 Medical Technology (0.9%) Alliance Imaging, Inc.  23,000 187,450 ArthroCare Corp.  (S) 4,200 189,252 Conmed Corp.  13,721 350,160 Edwards Lifesciences Corp.  (S) 65,694 3,640,761 Mentor Corp. (S) 86,639 2,535,924 6,903,547 Metals (1.7%) AK Steel Holding Corp. 34,374 2,158,000 Cleveland-Cliffs, Inc. # 7,700 1,235,080 North American Galvanizing & Coatings, Inc.  (S) 462,191 2,440,368 Northwest Pipe Co.  2,238 95,160 Olympic Steel, Inc. 10,650 545,280 Reliance Steel & Aluminum Co. 57,150 3,473,577 Schnitzer Steel Industries, Inc. Class A 6,600 580,800 Worthington Industries , Inc. (S) 181,700 3,272,417 13,800,682 Natural Gas Utilities (0.5%) WGL Holdings, Inc. 112,700 3,696,560 Office Equipment & Supplies (0.5%) Ennis Inc. 175,000 2,964,500 Steelcase, Inc. 116,157 1,287,020 4,251,520 Oil & Gas (2.0%) Alon USA Energy, Inc. (S) 13,980 195,021 Berry Petroleum Co. Class A 24,452 1,210,863 Bois dArc Energy, Inc.  80,100 1,914,390 Calumet Specialty Products Partners, LP (S) 20,900 289,465 Comstock Resources, Inc.  13,435 611,158 Delta Petroleum Corp.  19,267 472,812 Encore Acquisition Co.  9,100 415,233 Frontier Oil Corp. 8,900 221,165 Mariner Energy, Inc.  54,511 1,502,323 MarkWest Energy Partners LP 10,262 366,353 PetroHawk Energy Corp.  79,424 1,877,583 Stone Energy Corp.  44,700 2,724,018 Tesoro Corp. 77,826 1,956,546 COMMON STOCKS (98.2%)* continued Shares Value Oil & Gas continued Unit Corp.  11,084 $ 703,945 Whiting Petroleum Corp.  21,705 1,660,867 16,121,742 Pharmaceuticals (3.1%) Biovail Corp. (Canada) 127,118 1,454,230 Endo Pharmaceuticals Holdings, Inc.  88,700 2,202,421 King Pharmaceuticals, Inc.  788,846 7,407,264 Medicis Pharmaceutical Corp. Class A 117,919 2,429,131 Nektar Therapeutics  20,204 97,383 Sciele Pharma, Inc.  (S) 67,460 1,299,954 Watson Pharmaceuticals, Inc.  301,722 9,365,451 24,255,834 Railroads (0.6%) GATX Corp. 105,935 4,661,140 Real Estate (7.3%) Annaly Mortgage Management, Inc. (R) 5,000 83,800 Anthracite Capital, Inc. (R) 400,314 3,122,449 Anworth Mortgage Asset Corp. (R) 11,900 79,492 Apartment Investment & Management Co. Class A (R) 2,970 109,831 Ashford Hospitality Trust, Inc. (R) 284,300 1,646,097 CB Richard Ellis Group, Inc. Class A  15,421 356,534 CBL & Associates Properties (R) 265,296 6,497,099 Colonial Properties Trust (R) 8,785 212,861 DiamondRock Hospitality Co. (R) 287,022 3,659,531 Douglas Emmett, Inc. (R) 6,532 155,200 Entertainment Properties Trust (R) 17,829 951,355 Essex Property Trust, Inc. (R) 1,810 215,390 FelCor Lodging Trust, Inc. (R) 94,987 1,195,886 First Industrial Realty Trust (R) 23,816 719,481 Gramercy Capital Corp. (R) 145,246 2,759,674 Hospitality Properties Trust (R) 263,441 8,464,359 Jones Lang LaSalle, Inc. 5,940 461,003 Kite Realty Group Trust (R) 30,855 419,011 LaSalle Hotel Properties (R) 17,807 571,070 Lexington Corporate Properties Trust (R) 29,097 418,997 LTC Properties, Inc. (R) 83,848 2,283,181 Macerich Co. (The) (R) 945 69,108 Medical Properties Trust, Inc. (R) 56,550 687,083 MFA Mortgage Investments, Inc. (R) 70,500 492,795 Mid-America Apartment Communities, Inc. (R) 7,880 413,700 National Health Investors, Inc. (R) 158,180 4,838,726 National Retail Properties, Inc. (R) 242,244 5,549,810 Nationwide Health Properties, Inc. (R) 91,502 3,295,902 Omega Healthcare Investors, Inc. (R) 265,787 4,651,273 Pennsylvania Real Estate Investment Trust (R) 11,705 294,732 Ramco-Gershenson Properties (R) 6,258 140,617 Resource Capital Corp. (R) 410 3,563 Saul Centers, Inc. (R) 8,096 403,990 25 COMMON STOCKS (98.2%)* continued Shares Value Real Estate continued SL Green Realty Corp. (R) 4,482 $ 415,930 Tanger Factory Outlet Centers (R) 15,633 630,635 Taubman Centers, Inc. (R) 9,282 526,011 Thomas Properties Group, Inc. 12,300 102,459 Ventas, Inc. (R) 10,579 513,716 57,412,351 Regional Bells (0.1%) Cincinnati Bell, Inc.  190,000 881,600 Restaurants (0.1%) CBRL Group, Inc. 7,000 258,580 Dennys Corp.  111,042 349,782 608,362 Retail (9.5%) Aeropostale, Inc.  (S) # 351,284 11,167,318 AnnTaylor Stores Corp.  (S) 330,100 8,351,530 Books-A-Million, Inc. 186,186 1,508,107 Brown Shoe Co., Inc. 82,692 1,379,303 Buckle, Inc. (The) (S) 52,400 2,545,592 Cash America International, Inc. 19,062 777,539 Cato Corp. (The) Class A 325,161 5,609,027 Christopher & Banks Corp. 14,900 176,565 Dollar Tree, Inc.  258,377 8,164,713 First Cash Financial Services, Inc.  13,600 201,824 Jos. A. Bank Clothiers, Inc.  (S) 56,000 1,366,960 Longs Drug Stores Corp. (S) 75,400 3,020,524 Nash Finch Co. 42,140 1,541,481 NBTY, Inc.  140,100 3,943,815 Perry Ellis International, Inc.  45,373 1,036,319 Systemax, Inc. (S) 184,526 2,952,416 Toro Co. (The) (S) 192,262 8,149,986 USANA Health Sciences, Inc.  (S) 116,574 2,273,193 Weyco Group, Inc. 3,999 109,213 Wolverine World Wide, Inc. (S) 375,459 10,790,692 75,066,117 Schools (0.9%) Career Education Corp.  (S) 341,993 6,891,159 Semiconductor (0.4%) Advanced Energy Industries, Inc.  (S) 85,475 1,196,650 Brooks Automation, Inc.  11,400 118,104 Novellus Systems, Inc.  86,442 1,889,622 Photronics, Inc.  36,100 382,660 3,587,036 Shipping (2.4%) Accuride Corp.  324,747 2,588,234 Arkansas Best Corp. (S) 60,328 2,381,749 General Maritime Corp. 9,680 252,938 Overseas Shipholding Group 184,560 13,889,986 Wabash National Corp. 3,989 33,428 19,146,335 COMMON STOCKS (98.2%)* continued Shares Value Software (2.7%) BMC Software, Inc.  111,000 $ 3,858,360 Citrix Systems, Inc.  102,357 3,352,192 McAfee, Inc.  9,346 310,755 MicroStrategy, Inc.  141,067 12,516,875 Red Hat, Inc.  (S) 17,827 366,701 TIBCO Software, Inc.  44,000 337,480 Websense, Inc.  30,014 583,772 21,326,135 Staffing (0.3%) Administaff, Inc. 39,200 1,026,648 CDI Corp. 3,236 88,019 Heidrick & Struggles International, Inc. (S) 43,000 1,286,990 Korn/Ferry International  (S) 11,720 218,695 Resources Connection, Inc. 7,013 141,733 2,762,085 Technology (0.3%) Amkor Technologies, Inc.  191,300 1,826,915 CACI International, Inc. Class A  (S) 7,040 352,845 2,179,760 Technology Services (2.9%) Acxiom Corp. 334,500 3,957,135 Asiainfo Holdings, Inc. (China)  169,009 2,056,840 Blue Coat Systems, Inc.  39,400 831,734 COMSYS IT Partners, Inc.  157,318 1,286,861 CSG Systems International, Inc.  37,800 457,380 Digital River, Inc.  5,340 175,419 Factset Research Systems, Inc. (S) 70,245 4,216,807 Fair Isaac Corp. 12,179 301,674 Global Payments, Inc. 17,769 786,456 Global Sources, Ltd. (Bermuda)  (S) 53,610 744,643 Harris Interactive, Inc.  59,045 147,613 Secure Computing Corp.  36,500 241,630 SonicWall, Inc.  161,406 1,241,212 Travelzoo, Inc.  8,600 95,804 United Online, Inc. 629,093 6,718,713 23,259,921 Telecommunications (3.0%) ADTRAN, Inc. (S) 150,610 3,563,433 CenturyTel, Inc. 352,100 11,425,638 j2 Global Communications, Inc.  288,181 6,167,073 NeuStar, Inc. Class A  13,780 379,088 NTELOS Holdings Corp. 23,700 613,356 Premiere Global Services, Inc.  28,009 406,691 Shenandoah Telecom Co. 8,900 120,684 Syniverse Holdings, Inc.  25,211 396,065 USA Mobility, Inc.  135,900 970,326 24,042,354 Textiles (0.2%) Maidenform Brands, Inc.  101,300 1,509,370 Tire & Rubber (0.1%) Cooper Tire & Rubber 35,000 459,900 26 COMMON STOCKS (98.2%)* continued Shares Value Tobacco (0.4%) Alliance One International, Inc.  189,880 $ 1,167,762 Universal Corp. 33,353 2,140,929 3,308,691 Toys (1.7%) Hasbro, Inc. (S) 354,510 12,606,376 Jakks Pacific, Inc.  34,436 808,902 13,415,278 Transportation (0.1%) Hornbeck Offshore Services, Inc.  (S) 18,400 917,608 Transportation Services (0.4%) HUB Group, Inc. Class A  70,434 2,302,487 Pacer International, Inc. 43,664 810,404 3,112,891 Trucks & Parts (1.8%) Autoliv, Inc. (Sweden) 228,554 13,996,647 Standard Motor Products, Inc. (S) 60,233 366,217 14,362,864 Total common stocks (cost $797,048,404) $ 776,567,204 INVESTMENT COMPANIES (%)* (cost $273,302) Shares Value MCG Capital Corp. 21,700 $ 166,222 SHORT-TERM INVESTMENTS (17.1%)* Principal amount/shares Value Short-term investments held as collateral for loaned securities with yields ranging from 1.96% to 3.11% and due dates ranging from May 1, 2008 to June 27, 2008 (d) $117,423,931 $ 117,266,084 Putnam Prime Money Market Fund (e) 17,866,333 17,866,333 Total short-term investments (cost $135,132,417) $ 135,132,417 TOTAL INVESTMENTS Total investments (cost $932,454,123) $ 911,865,843 * Percentages indicated are based on net assets of $790,545,262.  Non-income-producing security. # A portion of these securities were pledged and segregated with the custodian to cover margin requirements for futures contracts at April 30, 2008. (d) See Note 1 to the financial statements. (e) See Note 5 to the financial statements regarding investments in Putnam Prime Money Market Fund. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at April 30, 2008. At April 30, 2008, liquid assets totaling $7,458,810 have been designated as collateral for open futures contracts. FUTURES CONTRACTS OUTSTANDING at 4/30/08 Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Russell 2000 Index Mini (Long) 58 $4,161,500 Jun-08 $13,707 S&P 500 Index (Long) 2 693,000 Jun-08 (1,758) S&P Mid Cap 400 Index E-Mini (Long) 31 2,604,310 Jun-08 26,168 Total $38,117 The accompanying notes are an integral part of these financial statements. 27 Statement of assets and liabilities 4/30/08 ASSETS Investment in securities, at value, including $113,690,326 of securities on loan (Note 1): Unaffiliated issuers (identified cost $914,587,790) $893,999,510 Affiliated issuers (identified cost $17,866,333) (Note 5) 17,866,333 Dividends, interest and other receivables 944,838 Total assets 912,810,681 LIABILITIES Payable for variation margin (Note 1) 24,105 Payable for securities purchased 177,843 Payable for shares of the fund repurchased 2,909,400 Payable for compensation of Manager (Notes 2 and 5) 1,212,888 Payable for investor servicing fees (Note 2) 261,253 Payable for custodian fees (Note 2) 4,478 Payable for Trustee compensation and expenses (Note 2) 111,526 Payable for administrative services (Note 2) 2,089 Payable for distribution fees (Note 2) 160,091 Collateral on securities loaned, at value (Note 1) 117,266,084 Other accrued expenses 135,662 Total liabilities 122,265,419 Net assets $790,545,262 REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $811,479,208 Undistributed net investment income (Note 1) 1,774,934 Accumulated net realized loss on investments (Note 1) (2,158,717) Net unrealized depreciation of investments (20,550,163) Total  Representing net assets applicable to capital shares outstanding $790,545,262 COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($341,117,508 divided by 36,870,798 shares) $9.25 Offering price per class A share (100/94.25 of $9.25)* $9.81 Net asset value and offering price per class B share ($81,891,564 divided by 9,685,876 shares)** $8.45 Net asset value and offering price per class C share ($18,437,992 divided by 2,155,337 shares)** $8.55 Net asset value and redemption price per class M share ($7,994,941 divided by 916,244 shares) $8.73 Offering price per class M share (100/96.50 of $8.73)* $9.05 Net asset value, offering price and redemption price per class R share ($2,577,124 divided by 282,527 shares) $9.12 Net asset value, offering price and redemption price per class Y share ($338,526,133 divided by 35,898,887 shares) $9.43 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 28 Statement of operations Year ended 4/30/08 INVESTMENT INCOME Dividends (net of foreign tax of $37,659) $ 15,499,248 Interest (including interest income of $1,209,114 from investments in affiliated issuers) (Note 5) 1,395,488 Securities lending 2,055,868 Total investment income 18,950,604 EXPENSES Compensation of Manager (Note 2) 5,859,784 Investor servicing fees (Note 2) 3,254,462 Custodian fees (Note 2) 9,866 Trustee compensation and expenses (Note 2) 62,917 Administrative services (Note 2) 31,478 Distribution fees  Class A (Note 2) 1,077,779 Distribution fees  Class B (Note 2) 1,236,356 Distribution fees  Class C (Note 2) 271,261 Distribution fees  Class M (Note 2) 88,099 Distribution fees  Class R (Note 2) 12,962 Other 388,842 Non-recurring costs (Notes 2 and 6) 2,418 Costs assumed by Manager (Notes 2 and 6) (2,418) Fees waived and reimbursed by Manager (Note 5) (22,517) Total expenses 12,271,289 Expense reduction (Note 2) (90,782) Net expenses 12,180,507 Net investment income 6,770,097 Net realized gain on investments (Notes 1 and 3) 3,993,005 Net realized loss on futures contracts (Note 1) (5,205,789) Net unrealized depreciation of investments and futures contracts during the year (210,155,608) Net loss on investments (211,368,392) Net decrease in net assets resulting from operations $(204,598,295) The accompanying notes are an integral part of these financial statements. 29 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Year ended Year ended 4/30/08 4/30/07 Operations: Net investment income $ 6,770,097 $ 1,792,463 Net realized gain (loss) on investments (1,212,784) 145,999,971 Net unrealized depreciation of investments (210,155,608) (22,651,574) Net increase (decrease) in net assets resulting from operations (204,598,295) 125,140,860 Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (1,966,613) (37,308) Class R (7,314)  Class Y (2,741,840) (962,566) Net realized short-term gain on investments Class A (6,362,572) (11,154,909) Class B (1,886,606) (4,576,972) Class C (411,146) (803,789) Class M (172,248) (377,781) Class R (38,929) (41,557) Class Y (5,450,645) (9,284,105) From net realized long-term gain on investments Class A (29,923,370) (44,731,557) Class B (8,872,768) (18,353,809) Class C (1,933,631) (3,223,220) Class M (810,087) (1,514,917) Class R (183,084) (166,647) Class Y (25,634,549) (37,229,571) Redemption fees (Note 1) 25,001 16,754 Increase (decrease) from capital share transactions (Note 4) (80,434,168) 20,948,092 Total increase (decrease) in net assets (371,402,864) 13,646,998 NET ASSETS Beginning of year 1,161,948,126 1,148,301,128 End of year (including undistributed net investment income of $1,774,934 and $378,051, respectively) $ 790,545,262 $1,161,948,126 The accompanying notes are an integral part of these financial statements. 30 This page left blank intentionally. 31 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Net Total Ratio of net Net asset realized and Total From From Net asset return Net Ratio of investment value, Net unrealized from net net realized value, at net assets, expenses to income (loss) Portfolio beginning investment gain (loss) on investment investment gain on Total Redemption end asset end of period average net to average turnover Period ended of period income (loss) (a) investments operations income investments distributions fees of period value (%) (b) (in thousands) assets (%) (c) net assets (%) (%) CLASS A April 30, 2008 $12.49 .08 (d) (2.33) (2.25) (.05) (.94) (.99)  (e) $9.25 (18.45) $341,118 1.23 (d) .71 (d) 37.06 April 30, 2007 12.60 .03 (d) 1.36 1.39  (e) (1.50) (1.50)  (e) 12.49 11.72 508,647 1.23 (d) .23 (d) 58.83 April 30, 2006 10.97 .02 (d,g) 3.60 3.62 (.07) (1.92) (1.99)  (e) 12.60 34.85 476,325 1.20 (d,g) .13 (d,g) 60.27 April 30, 2005 10.16 .06 (d,f) .75 .81     (e) 10.97 7.97 378,942 1.23 (d) .51 (d,f) 70.94 April 30, 2004 7.74 .01 2.41 2.42     10.16 31.27 397,300 1.19 .10 134.62 CLASS B April 30, 2008 $11.54  (d,e) (2.15) (2.15)  (.94) (.94)  (e) $8.45 (19.11) $81,892 1.98 (d) (.04) (d) 37.06 April 30, 2007 11.83 (.06) (d) 1.27 1.21  (1.50) (1.50)  (e) 11.54 10.92 167,550 1.98 (d) (.53) (d) 58.83 April 30, 2006 10.42 (.07) (d,g) 3.40 3.33  (1.92) (1.92)  (e) 11.83 33.73 228,590 1.95 (d,g) (.61) (d,g) 60.27 April 30, 2005 9.71 (.02) (d,f) .73 .71     (e) 10.42 7.31 218,327 1.98 (d) (.23) (d,f) 70.94 April 30, 2004 7.46 (.06) 2.31 2.25     9.71 30.16 271,803 1.94 (.64) 134.62 CLASS C April 30, 2008 $11.66  (d,e) (2.17) (2.17)  (.94) (.94)  (e) $8.55 (19.09) $18,438 1.98 (d) (.04) (d) 37.06 April 30, 2007 11.94 (.06) (d) 1.28 1.22  (1.50) (1.50)  (e) 11.66 10.89 34,473 1.98 (d) (.52) (d) 58.83 April 30, 2006 10.50 (.07) (d,g) 3.43 3.36  (1.92) (1.92)  (e) 11.94 33.76 34,354 1.95 (d,g) (.62) (d,g) 60.27 April 30, 2005 9.79 (.02) (d,f) .73 .71     (e) 10.50 7.25 29,854 1.98 (d) (.23) (d,f) 70.94 April 30, 2004 7.52 (.06) 2.33 2.27     9.79 30.19 35,584 1.94 (.65) 134.62 CLASS M April 30, 2008 $11.84 .02 (d) (2.19) (2.17)  (.94) (.94)  (e) $8.73 (18.78) $7,995 1.73 (d) .21 (d) 37.06 April 30, 2007 12.07 (.03) (d) 1.30 1.27  (1.50) (1.50)  (e) 11.84 11.20 15,921 1.73 (d) (.27) (d) 58.83 April 30, 2006 10.59 (.04) (d,g) 3.46 3.42 (.02) (1.92) (1.94)  (e) 12.07 34.05 17,785 1.70 (d,g) (.36) (d,g) 60.27 April 30, 2005 9.85  (d,e,f) .74 .74     (e) 10.59 7.51 15,802 1.73 (d) .02 (d,f) 70.94 April 30, 2004 7.55 (.04) 2.34 2.30     9.85 30.46 18,501 1.69 (.40) 134.62 CLASS R April 30, 2008 $12.34 .05 (d) (2.30) (2.25) (.03) (.94) (.97)  (e) $9.12 (18.67) $2,577 1.48 (d) .47 (d) 37.06 April 30, 2007 12.49  (d,e) 1.35 1.35  (1.50) (1.50)  (e) 12.34 11.48 2,610 1.48 (d) (.02) (d) 58.83 April 30, 2006 10.92 (.03) (d,g) 3.59 3.56 (.07) (1.92) (1.99)  (e) 12.49 34.37 1,390 1.45 (d,g) (.21) (d,g) 60.27 April 30, 2005 10.13 .02 (d,f) .77 .79     (e) 10.92 7.80 457 1.48 (d) .16 (d,f) 70.94 April 30, 2004 7.74 (.02) 2.41 2.39     10.13 30.88 51 1.44 (.18) 134.62 CLASS Y April 30, 2008 $12.72 .11 (d) (2.38) (2.27) (.08) (.94) (1.02)  (e) $9.43 (18.27) $338,526 .98 (d) .97 (d) 37.06 April 30, 2007 12.79 .06 (d) 1.40 1.46 (.03) (1.50) (1.53)  (e) 12.72 12.12 432,748 .98 (d) .48 (d) 58.83 April 30, 2006 11.12 .05 (d,g) 3.65 3.70 (.11) (1.92) (2.03)  (e) 12.79 35.06 389,857 .95 (d,g) .38 (d,g) 60.27 April 30, 2005 10.26 .08 (d,f) .78 .86     (e) 11.12 8.38 322,592 .98 (d) .76 (d,f) 70.94 April 30, 2004 7.81 .03 2.42 2.45     10.26 31.37 324,942 .94 .31 134.62 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 32 33 Financial highlights (Continued) (a) Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. (b) Total return assumes dividend reinvestment and does not reflect the effect of sales charges. (c) Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). (d) Reflects an involuntary contractual expense limitation and/or waivers of certain fund expenses in connection with investments in Putnam Prime Money Market Fund in effect during the period. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts (Notes 2 and 5): Percentage of average net assets April 30, 2008 <0.01% April 30, 2007 <0.01 April 30, 2006 <0.01 April 30, 2005 <0.01 (e) Amount represents less than $0.01 per share. (f) Reflects a non-recurring accrual related to Putnam Managements settlement with the SEC regarding brokerage allocation practices, which amounted to the following amounts: Percentage of average Per share net assets Class A <$0.01 0.03% Class B <0.01 Class C <0.01 Class M <0.01 Class R Class Y <0.01 (g) Reflects a non-recurring reimbursement from Putnam Investments relating to the calculation of certain amounts paid by the fund to Putnam in previous years for transfer agent services, which amounted to less than $0.01 per share and 0.03% of average net assets for the period ended April 30, 2006. The accompanying notes are an integral part of these financial statements. 34 Notes to financial statements 4/30/08 Note 1: Significant accounting policies Putnam Capital Opportunities Fund (the fund) is a series of Putnam Investment Funds (the trust), a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company. The fund invests primarily in common stocks of U.S. companies that Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam, LLC, believes have favorable investment potential, such as stocks of companies with stock prices that reflect a value lower than that which Putnam Management places on the company. Putnam Management may also consider other factors it believes will cause the stock price to rise. The fund offers class A, class B, class C, class M, class R and class Y shares. Class A and class M shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. Class B shares, which convert to class A shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge, if those shares are redeemed within six years of purchase. Class C shares have a one-year 1.00% contingent deferred sales charge and do not convert to class A shares. Class R shares, which are offered to qualified employee-benefit plans, are sold at net asset value. The expenses for class A, class B, class C, class M and class R shares may differ based on the distribution fee of each class, which is identified in Note 2. Class Y shares, which are sold at net asset value, are generally subject to the same expenses as class A, class B, class C, class M and class R shares, but do not bear a distribution fee. Class Y shares are generally only available to corporate and institutional clients and clients in other approved programs. A 1.00% redemption fee may apply on any shares that are redeemed (either by selling or exchanging into another fund) within 90 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown, as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations during the reporting period. Actual results could differ from those estimates. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported  as in the case of some securities traded over-the-counter  a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At April 30, 2008, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. B) Joint trading account Pursuant to an exemptive order from the Securities and Exchange Commission (the SEC), the fund may transfer uninvested cash balances, including cash collateral received under security lending arrangements, into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 397 days for collateral received under security lending arrangements and up to 90 days for other cash investments. C) Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterpartys custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. D) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon 35 as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. E) Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns, owned or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. F) Securities lending The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. At April 30, 2008, the value of securities loaned amounted to $113,690,326. The fund received cash collateral of $117,266,084, which is pooled with collateral of other Putnam funds into 58 issues of short-term investments. G) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. Therefore, no provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. At April 30, 2008, the fund had a capital loss carryover of $1,419,369 available to the extent allowed by the Code to offset future net capital gain, if any. This capital loss carryover will expire on April 30, 2016. H) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of losses on wash sale transactions and nontaxable dividends. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the year ended April 30, 2008, the fund reclassified $657,447 to decrease undistributed net investment income with a decrease to accumulated net realized loss of $657,447. The tax basis components of distributable earnings and the federal tax cost as of April 30, 2008 were as follows: Unrealized appreciation $ 94,993,719 Unrealized depreciation (116,144,495)  Net unrealized depreciation (21,150,776) Undistributed ordinary income 1,636,192 Capital loss carryforward (1,419,369) Cost for federal income tax purposes $ 933,016,619 I) Expenses of the trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management for management and investment advisory services quarterly based on the average net assets of the fund. Such fee is based on the following annual rates: 0.65% of the first $500 million of average net assets, 0.55% of the next $500 million, 0.50% of the next $500 million, 0.45% of the next $5 billion, 0.425% of the next $5 billion, 0.405% of the next $5 billion, 0.39% of the next $5 billion and 0.38% thereafter. Putnam Management has agreed to waive fees and reimburse expenses of the fund through June 30, 2009 to the extent necessary to ensure that the funds expenses do not exceed the simple average of the expenses of all front-end load funds viewed by Lipper, Inc. as having the same investment classification or objective as the fund. The expense reimbursement is based on a comparison of the funds expenses with the average annualized operating expenses of the funds in its Lipper peer group for each calendar quarter during the funds last fiscal year, excluding 12b-1 fees and without giving effect to any expense offset and brokerage service arrangements that may reduce fund expenses. For the year ended April 30, 2008, Putnam Management did not waive any of its management fee from the fund. For the year ended April 30, 2008, Putnam Management has assumed $2,418 of legal, shareholder servicing and communication, audit and Trustee fees incurred by the fund in connection with certain legal and regulatory matters (including those described in Note 6). 36 The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial services for the funds assets were provided by Putnam Fiduciary Trust Company (PFTC), an affiliate of Putnam Management, and by State Street Bank and Trust Company (State Street). Custody fees are based on the funds asset level, the number of its security holdings, transaction volumes and with respect to PFTC, certain fees related to the transition of assets to State Street. Putnam Investor Services, a division of PFTC, provided investor servicing agent functions to the fund. Putnam Investor Services received fees for investor servicing, subject to certain limitations, based on the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. During the year ended April 30, 2008, the fund incurred $3,259,929 for custody and investor servicing agent functions provided by PFTC. The fund has entered into expense offset arrangements with PFTC and State Street whereby PFTCs and State Streets fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the year ended April 30, 2008, the funds expenses were reduced by $48,486 under the expense offset arrangements and by $42,296 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $452, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees receive additional fees for attendance at certain committee meetings and industry seminars and for certain compliance-related matters. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its class A, class B, class C, class M and class R shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to class A, class B, class C, class M and class R shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to class A, class B, class C, class M and class R shares, respectively. For the year ended April 30, 2008, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $31,984 and $566 from the sale of class A and class M shares, respectively, and received $101,638 and $3,093 in contingent deferred sales charges from redemptions of class B and class C shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of class A and class M shares, respectively. For the year ended April 30, 2008, Putnam Retail Management Limited Partnership, acting as underwriter, received $1,230 and no monies on class A and class M redemptions, respectively. Note 3: Purchases and sales of securities During the year ended April 30, 2008, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $353,175,205 and $508,514,460, respectively. There were no purchases or sales of U.S. government securities. Note 4: Capital shares At April 30, 2008, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: CLASS A Shares Amount Year ended 4/30/08: Shares sold 9,186,586 $ 102,071,632 Shares issued in connection with reinvestment of distributions 3,611,873 35,432,467 12,798,459 137,504,099 Shares repurchased (16,642,024) (174,351,792) Net decrease (3,843,565) $ (36,847,693) Year ended 4/30/07: Shares sold 9,808,941 $ 118,438,959 Shares issued in connection with reinvestment of distributions 4,582,695 54,075,773 14,391,636 172,514,732 Shares repurchased (11,490,063) (138,374,308) Net increase 2,901,573 $ 37 CLASS B Shares Amount Year ended 4/30/08: Shares sold 572,414 $ 5,885,137 Shares issued in connection with reinvestment of distributions 1,129,811 10,157,002 1,702,225 16,042,139 Shares repurchased (6,532,919) (63,700,443) Net decrease (4,830,694) $ Year ended 4/30/07: Shares sold 1,251,892 $ 14,107,708 Shares issued in connection with reinvestment of distributions 1,991,563 21,767,811 3,243,455 35,875,519 Shares repurchased (8,051,716) (90,392,060) Net decrease (4,808,261) $ CLASS C Shares Amount Year ended 4/30/08: Shares sold 261,761 $ Shares issued in connection with reinvestment of distributions 232,696 2,117,530 494,457 4,875,074 Shares repurchased (1,294,546) (12,456,530) Net decrease (800,089) $ (7,581,456) Year ended 4/30/07: Shares sold 363,421 $ Shares issued in connection with reinvestment of distributions 318,046 3,514,415 681,467 7,631,979 Shares repurchased (603,086) (6,836,810) Net increase 78,381 $ CLASS M Shares Amount Year ended 4/30/08: Shares sold 106,329 $ 1,180,400 Shares issued in connection with reinvestment of distributions 103,254 957,165 209,583 2,137,565 Shares repurchased (637,467) (6,481,935) Net decrease (427,884) $ Year ended 4/30/07: Shares sold 170,482 $ 1,970,798 Shares issued in connection with reinvestment of distributions 166,975 1,871,793 337,457 3,842,591 Shares repurchased (466,560) (5,369,933) Net decrease (129,103) $ CLASS R Shares Amount Year ended 4/30/08: Shares sold 130,113 $1,362,436 Shares issued in connection with reinvestment of distributions 23,661 229,032 153,774 1,591,468 Shares repurchased (82,721) (857,834) Net increase 71,053 $ 733,634 Year ended 4/30/07: Shares sold 108,028 $1,289,813 Shares issued in connection with reinvestment of distributions 17,840 208,204 125,868 1,498,017 Shares repurchased (25,689) (309,715) Net increase 100,179 $ CLASS Y Shares Amount Year ended 4/30/08: Shares sold 13,760,126 $ 145,613,015 Shares issued in connection with reinvestment of distributions 3,386,069 33,826,825 17,146,195 179,439,840 Shares repurchased (15,273,891) (164,175,819) Net increase 1,872,304 $ 15,264,021 Year ended 4/30/07: Shares sold 10,341,302 $ 126,094,342 Shares issued in connection with reinvestment of distributions 3,956,354 47,476,242 14,297,656 173,570,584 Shares repurchased (10,740,907) (132,702,504) Net increase 3,556,749 $ Note 5: Investment in Putnam Prime Money Market Fund The fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Prime Money Market Fund are valued at its closing net asset value each business day. Management fees paid by the fund are reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. For the year ended April 30, 2008, management fees paid were reduced by $22,517 relating to the funds investment in Putnam Prime Money Market Fund. Income distributions earned by the fund are recorded as income in the Statement of operations and totaled $1,209,114 for the year ended April 30, 2008. During the year ended April 30, 2008, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $229,348,865 and $228,645,087, respectively. 38 Note 6: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Payments from Putnam Management will be distributed to certain open-end Putnam funds and their shareholders. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 7: New accounting pronouncements In June 2006, the Financial Accounting Standards Board (FASB) issued Interpretation No. 48, Accounting for Uncertainty in Income Taxes (the Interpretation). The Interpretation prescribes a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken by a filer in the filers tax return. Upon adoption, the Interpretation did not have a material effect on the funds financial statements. However, the conclusions regarding the Interpretation may be subject to review and adjustment at a later date based on factors including, but not limited to, further implementation guidance expected from the FASB, and on-going analysis of tax laws, regulations and interpretations thereof. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (the Standard). The Standard defines fair value, sets out a framework for measuring fair value and expands disclosures about fair value measurements. The Standard applies to fair value measurements already required or permitted by existing standards. The Standard is effective for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. Putnam Management does not believe the adoption of the Standard will impact the amounts reported in the financial statements; however, additional disclosures will be required about the inputs used to develop the measurements of fair value. In March 2008, Statement of Financial Accounting Standards No. 161, Disclosures about Derivative Instruments and Hedging Activities (SFAS 161) an amendment of FASB Statement No. 133 (SFAS 133), was issued and is effective for fiscal years beginning after November 15, 2008. SFAS 161 requires enhanced disclosures about how and why an entity uses derivative instruments and how derivative instruments affect an entitys financial position. Putnam Management is currently evaluating the impact the adoption of SFAS 161 will have on the funds financial statement disclosures. 39 Federal tax information and brokerage commissions (unaudited) Federal tax information The fund designated 100.00% of ordinary income distributions as qualifying for the dividends received deduction for corporations. For its tax year ended April 30, 2008, the fund hereby designates 100.00%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. The Form 1099 you receive in January 2009 will show the tax status of all distributions paid to your account in calendar 2008. Brokerage commissions Brokerage commissions are paid to firms that execute trades on behalf of your fund. When choosing these firms, Putnam is required by law to seek the best execution of the trades, taking all relevant factors into consideration, including expected quality of execution and commission rate. Listed below are the largest relationships based upon brokerage commissions for your fund and the other funds in Putnams U.S. Small- and Mid-Cap group for the year ended April 30, 2008. The Putnam mutual funds in this group are Putnam Capital Opportunities Fund, Putnam Discovery Growth Fund, Putnam Mid Cap Value Fund, Putnam New Opportunities Fund, Putnam OTC & Emerging Growth Fund, Putnam Small Cap Growth Fund, Putnam Small Cap Value Fund, Putnam Vista Fund, Putnam VT Capital Opportunities Fund, Putnam VT Discovery Growth Fund, Putnam VT Mid Cap Value Fund, Putnam VT New Opportunities Fund, Putnam VT OTC & Emerging Growth Fund, Putnam VT Small Cap Value Fund, and Putnam VT Vista Fund. The top five firms that received brokerage commissions for trades executed for the U.S. Small- and Mid-Cap group are (in descending order) Morgan Stanley, Citigroup Global Markets, Credit Suisse First Boston, UBS Warburg, and Merrill Lynch. Commissions paid to these firms together represented approximately 42% of the total brokerage commissions paid for the year ended April 30, 2008. Commissions paid to the next 10 firms together represented approximately 35% of the total brokerage commissions paid during the period. These firms are (in alphabetical order) Bear Stearns, CIBC World Markets, Deutsche Bank Securities, Goldman Sachs, JPMorgan Clearing, Lehman Brothers, RBC Capital Markets, SG Cowen Securities, Wachovia Securities, and Weeden & Company. Commission amounts do not include mark-ups paid on bond or derivative trades made directly with a dealer. Additional information about brokerage commissions is available on the Securities and Exchange Commission (SEC) Web site at www.sec.gov. Putnam funds disclose commissions by firm to the SEC in semiannual filings on Form N-SAR. 40 Shareholder meeting results (unaudited) May 15, 2007 meeting A proposal to approve a new management contract between the fund and Putnam Investment Management, LLC was approved as follows: Votes for Votes against Abstentions 66,693,788 1,166,533 1,244,612 All tabulations are rounded to the nearest whole number. 41 About the Trustees Jameson A. Baxter Trustee since 1994 and Vice Chairman since 2005 Ms. Baxter is the President of Baxter Associates, Inc., a private investment firm. Ms. Baxter serves as a Director of ASHTA Chemicals, Inc., and the Mutual Fund Directors Forum. Until 2007, she was a Director of Banta Corporation (a printing and supply chain management company), Ryerson, Inc. (a metals service corporation), and Advocate Health Care. Until 2004, she was a Director of BoardSource (formerly the National Center for Nonprofit Boards); and until 2002, she was a Director of Intermatic Corporation (a manufacturer of energy control products). She is Chairman Emeritus of the Board of Trustees, Mount Holyoke College, having served as Chairman for five years. Ms. Baxter has held various positions in investment banking and corporate finance, including Vice President of and Consultant to First Boston Corporation and Vice President and Principal of the Regency Group. She is a graduate of Mount Holyoke College. Charles B. Curtis Trustee since 2001 Mr. Curtis is President and Chief Operating Officer of the Nuclear Threat Initiative (a private foundation dealing with national security issues), and serves as Senior Advisor to the United Nations Foundation. Mr. Curtis is a member of the Council on Foreign Relations and serves as Director of Edison International and Southern California Edison. Until 2006, Mr. Curtis served as a member of the Trustee Advisory Council of the Applied Physics Laboratory, Johns Hopkins University. Until 2003, Mr. Curtis was a member of the Electric Power Research Institute Advisory Council and the University of Chicago Board of Governors for Argonne National Laboratory. Prior to 2002, Mr. Curtis was a member of the Board of Directors of the Gas Technology Institute and the Board of Directors of the Environment and Natural Resources Program Steering Committee, John F. Kennedy School of Government, Harvard University. Until 2001, Mr. Curtis was a member of the Department of Defense Policy Board and Director of EG&G Technical Services, Inc. (a fossil energy research and development support company). From August 1997 to December 1999, Mr. Curtis was a Partner at Hogan & Hartson LLP, an international law firm headquartered in Washington, D.C. Prior to May 1997, Mr. Curtis was Deputy Secretary of Energy and Under Secretary of the U.S. Department of Energy. He served as Chairman of the Federal Energy Regulatory Commission from 1977 to 1981 and has held positions on the staff of the U.S. House of Representatives, the U.S. Treasury Department, and the SEC. Robert J. Darretta Trustee since 2007 Mr. Darretta serves as Director of UnitedHealth Group, a diversified health-care company. Until April 2007, Mr. Darretta was Vice Chairman of the Board of Directors of Johnson & Johnson, one of the worlds largest and most broadly based health-care companies. Prior to 2007, he had responsibility for Johnson & Johnsons finance, investor relations, information technology, and procurement function. He served as Johnson & Johnson Chief Financial Officer for a decade, prior to which he spent two years as Treasurer of the corporation and over ten years leading various Johnson & Johnson operating companies. Mr. Darretta received a B.S. in Economics from Villanova University. Myra R. Drucker Trustee since 2004 Ms. Drucker is Chair of the Board of Trustees of Commonfund (a not-for-profit firm specializing in managing assets for educational endowments and foundations), Vice Chair of the Board of Trustees of Sarah Lawrence College, and a member of the Investment Committee of the Kresge Foundation (a charitable trust). She is also a Director of New York Stock Exchange LLC (a wholly-owned subsidiary of NYSE Euronext), and a Director of Interactive Data Corporation (a provider of financial market data and analytics to financial institutions and investors). Ms. Drucker is an ex-officio member of the New York Stock Exchange (NYSE) Pension Managers Advisory Committee, having served as Chair for seven years. She serves as an advisor to RCM Capital Management (an investment management firm) and to the Employee Benefits Investment Committee of The Boeing Company (an aerospace firm). From November 2001 until August 2004, Ms. Drucker was Managing Director and a member of the Board of Directors of General Motors Asset Management and Chief Investment Officer of General Motors Trust Bank. From December 1992 to November 2001, Ms. Drucker served as Chief Investment Officer of Xerox Corporation (a document company). Prior to December 1992, Ms. Drucker was Staff Vice President and Director of Trust Investments for International Paper (a paper and packaging company). 42 Ms. Drucker received a B.A. degree in Literature and Psychology from Sarah Lawrence College and pursued graduate studies in economics, statistics, and portfolio theory at Temple University. Charles E. Haldeman, Jr.* Trustee since 2004 and President of the Funds since 2007 Mr. Haldeman is President and Chief Executive Officer of Putnam, LLC (Putnam Investments) and President of the Putnam Funds. Prior to November 2003, Mr. Haldeman served as Co-Head of Putnam Investments Investment Division. Prior to joining Putnam Investments in 2002, Mr. Haldeman held executive positions in the investment management industry. He previously served as Chief Executive Officer of Delaware Investments and President and Chief Operating Officer of United Asset Management. Mr. Haldeman was also a Partner and Director of Cooke & Bieler, Inc. (an investment management firm). Mr. Haldeman currently serves on the Board of Governors of the Investment Company Institute and as Chair of the Board of Trustees of Dartmouth College. He also serves on the Partners HealthCare Investment Committee, theTuck School of Business Overseers, and the Harvard Business School Board of Deans Advisors. He is a graduate of Dartmouth College, Harvard Law School, and Harvard Business School. Mr. Haldeman is also a Chartered Financial Analyst (CFA) charterholder. John A. Hill Trustee since 1985 and Chairman since 2000 John A. Hill is founder and Vice-Chairman of First Reserve Corporation, the leading private equity buyout firm specializing in the worldwide energy industry, with offices in Greenwich, Connecticut; Houston, Texas; London, England; and Shanghai, China. The firms investments on behalf of some of the nations largest pension and endowment funds are currently concentrated in 26 companies with annual revenues in excess of $13 billion, which employ over 100,000 people in 23 countries. Mr. Hill is Chairman of the Board of Trustees of the Putnam Mutual Funds, a Director of Devon Energy Corporation and various private companies owned by First Reserve, and serves as a Trustee of Sarah Lawrence College where he chairs the Investment Committee. Prior to forming First Reserve in 1983, Mr. Hill served as President of F. Eberstadt and Company, an investment banking and investment management firm. Between 1969 and 1976, Mr. Hill held various senior positions in Washington, D.C. with the federal government, including Deputy Associate Director of the Office of Management and Budget and Deputy Administrator of the Federal Energy Administration during the Ford Administration. Mr. Hill was born and raised in Midland, Texas; received his B.A. in Economics from Southern Methodist University; and pursued graduate studies as a Woodrow Wilson Fellow. Paul L. Joskow Trustee since 1997 Dr. Joskow is an economist and President of the Alfred . Sloan Foundation (a philanthropic institution focused primarily on research and education on issues related to science, technology, and economic performance). He is on leave from his position as the Elizabeth and James Killian Professor of Economics and Management at the Massachusetts Institute of Technology (MIT), where he has been on the faculty since 1972. Dr. Joskow was the Director of the Center for Energy and Environmental Policy Research at MIT from 1999 through 2007. Dr. Joskow serves as a Director of TransCanada Corporation (an energy company focused on natural gas transmission and power services) and Exelon Corporation (an energy company focused on power services), and as a member of the Board of Overseers of the Boston Symphony Orchestra. Prior to August 2007, he served as a Director of National Grid (a UK-based holding company with interests in electric and gas transmission and distribution and telecommunications infrastructure). Prior to July 2006, he served as President of the Yale University Council and continues to serve as a member of the Council. Prior to February 2005, he served on the board of the Whitehead Institute for Biomedical Research (a non-profit research institution). Prior to February 2002, he was a Director of State Farm Indemnity Company (an automobile insurance company), and prior to March 2000, he was a Director of New England Electric System (a public utility holding company). Dr. Joskow has published six books and numerous articles on industrial organization, government regulation of industry, and competition policy. He is active in industry restructuring, environmental, energy, competition, and privatization policies  serving as an advisor to governments and corporations worldwide. Dr. Joskow holds a Ph.D. and MPhil from Yale University and a B.A. from Cornell University. 43 Elizabeth T. Kennan Trustee since 1992 Dr. Kennan is a Partner of Cambus-Kenneth Farm (thoroughbred horse and cattle breeding). She is President Emeritus of Mount Holyoke College. Dr. Kennan served as Chairman and is now Lead Director of Northeast Utilities. She is a Trustee of the National Trust for Historic Preservation, of Centre College, and of Midway College in Midway, Kentucky. Until 2006, she was a member of The Trustees of Reservations. Prior to 2001, Dr. Kennan served on the oversight committee of the Folger Shakespeare Library. Prior to June 2005, she was a Director of Talbots, Inc., and she has served as Director on a number of other boards, including Bell Atlantic, Chastain Real Estate, Shawmut Bank, Berkshire Life Insurance, and Kentucky Home Life Insurance. Dr. Kennan has also served as President of Five Colleges Incorporated and as a Trustee of Notre Dame University, and is active in various educational and civic associations. As a member of the faculty of Catholic University for twelve years, until 1978, Dr. Kennan directed the post-doctoral program in Patristic and Medieval Studies, taught history, and published numerous articles and two books. Dr. Kennan holds a Ph.D. from the University of Washington in Seattle, an M.S. from St. Hildas College at Oxford University, and an A.B. from Mount Holyoke College. She holds several honorary doctorates. Kenneth R. Leibler Trustee since 2006 Mr. Leibler is a Founding Partner and former Chairman of the Boston Options Exchange, an electronic marketplace for the trading of derivative securities. Mr. Leibler currently serves as a Trustee of Beth Israel Deaconess Hospital in Boston. He is also Lead Director of Ruder Finn Group, a global communications and advertising firm, and a Director of Northeast Utilities, which operates New Englands largest energy delivery system. Prior to December 2006, he served as a Director of the Optimum Funds group. Prior to October 2006, he served as a Director of ISO New England, the organization responsible for the operation of the electric generation system in the New England states. Prior to 2000, Mr. Leibler was a Director of the Investment Company Institute in Washington, D.C. Prior to January 2005, Mr. Leibler served as Chairman and Chief Executive Officer of the Boston Stock Exchange. Prior to January 2000, he served as President and Chief Executive Officer of Liberty Financial Companies, a publicly traded diversified asset management organization. Prior to June 1990, Mr. Leibler served as President and Chief Operating Officer of the American Stock Exchange (AMEX), and at the time was the youngest person in AMEX history to hold the title of President. Prior to serving as AMEX President, he held the position of Chief Financial Officer, and headed its management and marketing operations. Mr. Leibler graduated magna cum laude with a degree in Economics from Syracuse University, where he was elected Phi Beta Kappa. Robert E. Patterson Trustee since 1984 Mr. Patterson is Senior Partner of Cabot Properties, LP and Chairman of Cabot Properties, Inc. (a private equity firm investing in commercial real estate). Mr. Patterson serves as Chairman Emeritus and Trustee of the Joslin Diabetes Center. Prior to June 2003, he was a Trustee of Sea Education Association. Prior to December 2001, Mr. Patterson was President and Trustee of Cabot Industrial Trust (a publicly traded real estate investment trust). Prior to February 1998, he was Executive Vice President and Director of Acquisitions of Cabot Partners Limited Partnership (a registered investment adviser involved in institutional real estate investments). Prior to 1990, he served as Executive Vice President of Cabot, Cabot & Forbes Realty Advisors, Inc. (the predecessor company of Cabot Partners). Mr. Patterson practiced law and held various positions in state government, and was the founding Executive Director of the Massachusetts Industrial Finance Agency. Mr. Patterson is a graduate of Harvard College and Harvard Law School. George Putnam, III Trustee since 1984 Mr. Putnam is Chairman of New Generation Research, Inc. (a publisher of financial advisory and other research services), and President of New Generation Advisers, Inc. (a registered investment adviser to private funds). Mr. Putnam founded the New Generation companies in 1986. Mr. Putnam is a Director of The Boston Family Office, LLC (a registered investment adviser). He is a Trustee of St. Marks School and a Trustee of the Marine Biological Laboratory in Woods Hole, Massachusetts. Until 2006, he was a Trustee of Shore Country Day School, and until 2002, was a Trustee of the Sea Education Association. Mr. Putnam previously worked as an attorney with the law firm of Dechert LLP (formerly known as Dechert Price & Rhoads) in Philadelphia. He is a graduate of Harvard College, Harvard Business School, and Harvard Law School. 44 Richard B.Worley Trustee since 2004 Mr. Worley is Managing Partner of Permit Capital LLC, an investment management firm. Mr. Worley serves as a Trustee of the University of Pennsylvania Medical Center, The Robert Wood Johnson Foundation (a philanthropic organization devoted to health-care issues), and the National Constitution Center. He is also a Director of The Colonial Williamsburg Foundation (a historical preservation organization), and the Philadelphia Orchestra Association. Mr. Worley also serves on the investment committees of Mount Holyoke College and World Wildlife Fund (a wildlife conservation organization). Prior to joining Permit Capital LLC in 2002, Mr. Worley served as President, Chief Executive Officer, and Chief Investment Officer of Morgan Stanley Dean Witter Investment Management and as a Managing Director of Morgan Stanley, a financial services firm. Mr. Worley also was the Chairman of Miller Anderson & Sherrerd, an investment management firm that was acquired by Morgan Stanley in 1996. Mr. Worley holds a B.S. degree from the University ofTennessee and pursued graduate studies in economics at the University ofTexas. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of April 30, 2008, there were 99 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 72, death, or removal. * Trustee who is an interested person (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. Mr. Haldeman is the President of your fund and each of the other Putnam funds, and is President and Chief Executive Officer of Putnam Investments. 45 Officers In addition to Charles E. Haldeman, Jr., the other officers of the fund are shown below: Charles E. Porter (Born 1938) Francis J. McNamara, III (Born 1955) Executive Vice President, Principal Executive Officer, Associate Vice President and Chief Legal Officer Treasurer, and Compliance Liaison Since 2004 Since 1989 Senior Managing Director, Putnam Investments, Putnam Management Jonathan S. Horwitz (Born 1955) and Putnam Retail Management. Prior to 2004, General Counsel, Senior Vice President and Treasurer State Street Research & Management Company Since 2004 Robert R. Leveille (Born 1969) Prior to 2004, Managing Director, Vice President and Chief Compliance Officer Putnam Investments Since 2007 Steven D. Krichmar (Born 1958) Managing Director, Putnam Investments, Putnam Management, Vice President and Principal Financial Officer and Putnam Retail Management. Prior to 2004, member of Bell Since 2002 Boyd & Lloyd LLC. Prior to 2003, Vice President and Senior Counsel, Liberty Funds Group LLC Senior Managing Director, Putnam Investments Mark C. Trenchard (Born 1962) Janet C. Smith (Born 1965) Vice President and BSA Compliance Officer Vice President, Principal Accounting Officer and Assistant Treasurer Since 2002 Since 2007 Managing Director, Putnam Investments Managing Director, Putnam Investments and Putnam Management Judith Cohen (Born 1945) Susan G. Malloy (Born 1957) Vice President, Clerk and Assistant Treasurer Vice President and Assistant Treasurer Since 1993 Since 2007 Wanda M. McManus (Born 1947) Managing Director, Putnam Investments Vice President, Senior Associate Treasurer and Assistant Clerk Since 2005 Beth S. Mazor (Born 1958) Vice President Nancy E. Florek (Born 1957) Since 2002 Vice President, Assistant Clerk, Assistant Treasurer Managing Director, Putnam Investments and Proxy Manager Since 2005 James P. Pappas (Born 1953) Vice President Since 2004 Managing Director, Putnam Investments and Putnam Management. During 2002, Chief Operating Officer, Atalanta/Sosnoff Management Corporation The address of each Officer is One Post Office Square, Boston, MA 02109. 46 The Putnam Family of Funds The following is a list of Putnams open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth funds Discovery Growth Fund Growth Opportunities Fund Health Sciences Trust International New Opportunities Fund* New Opportunities Fund OTC & Emerging Growth Fund Small Cap Growth Fund* Vista Fund Voyager Fund Blend funds Capital Appreciation Fund Capital Opportunities Fund* Europe Equity Fund* Global Equity Fund* Global Natural Resources Fund* International Capital Opportunities Fund* International Equity Fund* Investors Fund Research Fund Tax Smart Equity Fund® Utilities Growth and Income Fund Value funds Classic Equity Fund Convertible Income-Growth Trust Equity Income Fund The George Putnam Fund of Boston The Putnam Fund for Growth and Income International Growth and Income Fund* Mid Cap Value Fund New Value Fund Small Cap Value Fund* Income funds American Government Income Fund Diversified Income Trust Floating Rate Income Fund Global Income Trust* High Yield Advantage Fund* High Yield Trust* Income Fund Money Market Fund U.S. Government Income Trust Tax-free income funds AMT-Free Insured Municipal Fund Tax Exempt Income Fund Tax Exempt Money Market Fund Tax-Free High Yield Fund State tax-free income funds: Arizona, California, Massachusetts, Michigan, Minnesota, New Jersey, New York, Ohio, and Pennsylvania Asset allocation funds Income Strategies Fund Putnam Asset Allocation Funds  three investment portfolios that spread your money across a variety of stocks, bonds, and money market investments. The three portfolios: Asset Allocation: Balanced Portfolio Asset Allocation: Conservative Portfolio Asset Allocation: Growth Portfolio Putnam RetirementReady® Funds Putnam RetirementReady Funds  ten investment portfolios that offer diversification among stocks, bonds, and money market instruments and adjust to become more conservative over time based on a target date for withdrawing assets. The ten funds: Putnam RetirementReady 2050 Fund Putnam RetirementReady 2045 Fund Putnam RetirementReady 2040 Fund Putnam RetirementReady 2035 Fund Putnam RetirementReady 2030 Fund Putnam RetirementReady 2025 Fund Putnam RetirementReady 2020 Fund Putnam RetirementReady 2015 Fund Putnam RetirementReady 2010 Fund Putnam RetirementReady Maturity Fund * A 1% redemption fee on total assets redeemed or exchanged within 90 days of purchase may be imposed for all share classes of these funds. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. With the exception of money market funds, a 1% redemption fee may be applied to shares exchanged or sold within 7 days of purchase (90 days, for certain funds). Check your account balances and the most recent month-end performance in the Individual Investors section at www.putnam.com. 47 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly  weekly, semimonthly, or monthly  and the amount you choose will be transferred automatically from your checking or savings account. Theres no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. Reinstatement privilege If youve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the funds current net asset value  with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. Its as simple as writing a check, and there are no special fees or service charges. For more information about the check writing service, call Putnam or visit our Web site. Dollar cost averaging When youre investing for long-term goals, its time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a funds share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at www.putnam.com A secure section of our Web site contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 48 Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 mutual funds in growth, value, blend, fixed income, and international. Investment Manager O fficers Judith Cohen Putnam Investment Charles E. Haldeman, Jr. Vice President, Clerk and Assistant Treasurer Management, LLC President One Post Office Square Wanda M. McManus Boston, MA 02109 Charles E. Porter Vice President, Senior Associate Treasurer Executive Vice President, Principal and Assistant Clerk Marketing Services Executive Officer, Associate Treasurer Putnam Retail Management and Compliance Liaison Nancy E. Florek One Post Office Square Vice President, Assistant Clerk, Assistant Boston, MA 02109 Jonathan S. Horwitz Treasurer and Proxy Manager Senior Vice President and Treasurer Custodian State Street Bank and Trust Company Steven D. Krichmar Vice President and Principal Financial Officer Legal Counsel Ropes & Gray LLP Janet C. Smith Vice President, Principal Accounting Officer Independent Registered Public and Assistant Treasurer Accounting Firm PricewaterhouseCoopers LLP Susan G. Malloy Vice President and Assistant Treasurer Trustees John A. Hill, Chairman Beth S. Mazor Jameson Adkins Baxter, Vice Chairman Vice President Charles B. Curtis Robert J. Darretta James P. Pappas Myra R. Drucker Vice President Charles E. Haldeman, Jr Paul L. Joskow Francis J. McNamara, III Elizabeth T. Kennan Vice President and Chief Legal Officer Kenneth R. Leibler Robert E. Patterson Robert R. Leveille George Putnam, III Vice President and Chief Compliance Officer Richard B. Worley Mark C. Trenchard Vice President and BSA Compliance Officer . This report is for the information of shareholders of Putnam Capital Opportunities Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnams Quarterly Performance Summary, and Putnams Quarterly Ranking Summary. For more recent performance, please visit www.putnam.com. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The funds Statement of Additional Information contains additional information about the funds Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The funds principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund's investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In August 2007, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect the change in ownership of Putnam Investments Trust, the parent company of Putnam Investment Management, LLC, from Marsh & McLennan Companies, Inc. (MMC) to Great-West Lifeco Inc., a subsidiary of Power Financial Corporation. In addition to administrative and non-substantive changes, the Code of Ethics was amended to remove a prohibition, which applied to members of Putnam Investments Executive Board and senior members of the staff of the Chief Financial Officer of Putnam Investments, on transactions in MMC securities during the period between the end of a calendar quarter and the public announcement of MMCs earnings for that quarter. Item 3. Audit Committee Financial Expert: The Funds' Audit and Compliance Committee is comprised solely of Trustees who are "independent" (as such term has been defined by the Securities and Exchange Commission ("SEC") in regulations implementing Section 407 of the Sarbanes-Oxley Act (the "Regulations")). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Patterson, Mr. Leibler, Mr. Hill and Mr. Darretta meets the financial literacy requirements of the New York Stock Exchange's rules and qualifies as an "audit committee financial expert" (as such term has been defined by the Regulations) based on their review of his pertinent experience and education. Certain other Trustees, although not on the Audit and Compliance Committee, would also qualify as "audit committee financial experts." The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the funds independent auditor: Fiscal Audit- year Audit Related Tax All Other ended Fees Fees Fees Fees April 30, 2008 $82,521 $ $3,421 $590* April 30, 2007 $67,474 $509 $3,228 $ 1,218* * Includes fees of $590 and $1,115 billed by the funds independent auditor to the fund for procedures necessitated by regulatory and litigation matters for the fiscal years ended April 30, 2008 and April 30, 2007, respectively. These fees were reimbursed to the fund by Putnam Investment Management, LLC (Putnam Management). For the fiscal years ended April 30, 2008 and April 30, 2007, the funds independent auditor billed aggregate non-audit fees in the amounts of $51,073 and $ 155,172 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund's last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the funds last two fiscal years for services traditionally performed by the funds auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the funds last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. All Other Fees represent fees billed for services relating to review of ICI data. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the funds independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal Audit- All Total year Related Tax Other Non-Audit ended Fees Fees Fees Fees April 30, 2008 $ - $ 15,000 $ - $ - April 30, 2007 $ - $ 61,129 $ - $ - Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) The Code of Ethics of The Putnam Funds, which incorporates the Code of Ethics of Putnam Investments, is filed herewith. (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: June 27, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: June 27, 2008 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: June 27, 2008 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811- 07237) Exact name of registrant as specified in charter: Putnam Investment Funds Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: April 30, 2008 Date of reporting period: May 1, 2007 April 30, 2008 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: What makes Putnam different? A time-honored tradition in money management Since 1937, our values have been rooted in a profound sense of responsibility for the money entrusted to us. A prudent approach to investing We use a research-driven team approach to seek consistent, dependable, superior investment results over time, although there is no guarantee a fund will meet its objectives. Funds for every investment goal We offer a broad range of mutual funds and other financial products so investors and their financial representatives can build diversified portfolios. A commitment to doing whats right for investors With a focus on investment performance, below-average expenses, and in-depth information about our funds, we put the interests of investors first and seek to set the standard for integrity and service. Industry-leading service We help investors, along with their financial representatives, make informed investment decisions with confidence. In 1830, Massachusetts Supreme Judicial Court Justice Samuel Putnam established The Prudent Man Rule, a legal foundation for responsible money management. THE PRUDENT MAN RULE All that can be required of a trustee to invest is that he shall conduct himself faithfully and exercise a sound discretion. He is to observe how men of prudence, discretion, and intelligence manage their own affairs, not in regard to speculation, but in regard to the permanent disposition of their funds, considering the probable income, as well as the probable safety of the capital to be invested. Putnam Mid Cap Value Fund 4
